 



INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of October 19, 2020,
and entered into by and between BBVA USA, in its capacity as agent under the ABL
Documents, including its permitted successors and assigns in such capacity from
time to time (“ABL Agent”), and MONROE CAPITAL MANAGEMENT ADVISORS, LLC, in its
capacity as agent under the Term Loan Documents, including its permitted
successors and assigns in such capacity from time to time (“Term Loan Agent”).

 

RECITALS

 

WHEREAS Quest Resource Management Group, LLC, a Delaware limited liability
company (“Quest”), Landfill Diversion Innovations, L.L.C., a Delaware limited
liability company (“Landfill”, and together with Quest, collectively,
“Borrowers” and each a “Borrower”), provided, that, to the extent the borrowers
under the Term Loan Agreement are different from the Borrowers under the ABL
Credit Agreement, the term “Borrowers” shall refer to the borrowers under either
agreement, as applicable) the lenders party thereto, and ABL Agent, have entered
into that certain Loan, Security and Guaranty Agreement dated as of August 5,
2020 (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, the “ABL Credit Agreement”) providing for a
term loan and a revolving credit facility pursuant to which such lenders have or
may, from time to time, make loans and provide other financial accommodations to
Borrowers. The obligations of Borrowers to repay such loans and other financial
accommodations under the ABL Credit Agreement are guaranteed by Quest Resource
Holding Corporation, a Nevada corporation (“Holdings”), Quest Sustainability
Services, Inc., a Delaware corporation (F/K/A Earth911, Inc.) (“Parent”),
Youchange, Inc., an Arizona corporation (“Youchange”), Quest Vertigent
Corporation, a Nevada corporation (“Vertigent”), Quest Vertigent One, LLC, a
Delaware limited liability company (“Vertigent One”), Global Alerts, LLC, a
Delaware limited liability company (“Global Alerts”), and together with
Youchange, Vertigent, Vertigent One, Parent and Holdings and any other Person
that guaranties any of the ABL Debt, the “Guarantors”) and together with the
Borrowers, the “Loan Parties”);

 

WHEREAS, the Loan Parties, the lenders party thereto, and Term Loan Agent have
entered into that certain Credit Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof, the “Term Loan Agreement”) pursuant to which such lenders have
agreed to make loans and financial accommodations to Borrowers. The obligations
of Borrowers to repay such notes and other amounts under the Term Loan Agreement
are guaranteed by the Loan Parties;

 

WHEREAS, the obligations of Loan Parties under the ABL Documents are to be
secured (a) on a first priority basis by Liens on the ABL Priority Collateral,
and (b) on a second priority basis by Liens on the Term Loan Priority
Collateral;

 

WHEREAS, the obligations of Borrowers and the Guarantors under the Term Loan
Documents are to be secured (a) on a first priority basis by Liens on the Term
Loan Priority Collateral, and (b) on a second priority basis by Liens on the ABL
Priority Collateral; and

 



1



 

WHEREAS, ABL Agent, for itself and on behalf of the ABL Claimholders, and Term
Loan Agent, for itself and on behalf of the Term Loan Claimholders, desire to
enter into this Agreement to (a) confirm the relative priority of their
respective security interests in the assets of Borrowers and the Guarantors, (b)
provide for the application, in accordance with such priorities, of proceeds of
such assets and properties, and (c) address certain other matters.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth, and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.  Definitions; Rules of Construction.

 

1.1              Defined Terms. Any terms (whether capitalized or lower case)
used in this Agreement that are defined in the UCC shall be construed and
defined as set forth in the UCC unless otherwise defined herein; provided, that
to the extent that the UCC is used to define any term used herein and if such
term is defined differently in different Articles of the UCC, the definition of
such term contained in Article 9 of the UCC shall govern. As used in the
Agreement, the following terms shall have the following meanings:

 

“ABL Agent” has the meaning set forth in the preamble to this Agreement.

 

“ABL Cap” means, as of any date of determination, the result of:

 

(a)               the sum of (which amount, to the extent permitted in
accordance with the terms of this Agreement, shall be increased by the amount of
all interest, fees, costs, expenses, indemnities, and other amounts accrued or
charged with respect to any ABL Debt (other than Excess ABL Debt) as and when
the same accrues or becomes due and payable, irrespective of whether the same is
added to the principal amount of the ABL Debt and including the same as would
accrue and become due but for the commencement of an Insolvency Proceeding,
whether or not such amounts are allowed or allowable, in whole or in part, in
any such Insolvency Proceeding):

 

(i)                 $18,700,000, plus

 

(ii)              the amount of incremental Revolving Credit Commitments (as
defined in the ABL Credit Agreement) actually utilized pursuant to Section 2.4
of the ABL Credit Agreement multiplied by 110%, provided, that, in no event
shall the amount under this subsection (ii) exceed $11,000,000;

 

(iii)            the amount of Bank Product Obligations in an amount not to
exceed $2,000,000 and Derivative Obligations in an amount not to exceed
$1,500,000, plus

 

(iv)             the ABL DIP Amount,

 



2



 

minus

 

(b)               the sum of:

 

(i)                 the aggregate amount of all permanent reductions of the
revolving credit commitments under the ABL Credit Agreement, including those
accompanied by permanent repayments and prepayments of the principal amount of
the revolving loan obligations (other than the permanent reduction of revolving
credit commitments replaced dollar for dollar with a Refinancing thereof), plus

 

(ii)              the aggregate amount of all permanent repayments and
prepayments of the principal amount of term loan obligations under the ABL
Credit Agreement (other than payments of such term loan obligations in
connection with a Refinancing thereof).

 

“ABL Cash Collateral” has the meaning set forth in Section 6.2(a).

 

“ABL Claimholders” means, as of any date of determination, the holders of the
ABL Debt at that time, including (a) ABL Agent, (b) the ABL Lenders, (c) the
Issuing Bank (as defined in the ABL Credit Agreement), and (d) any of their
respective Affiliates holding ABL Debt.

 

“ABL Collateral” means the assets of each and every Grantor, whether real,
personal or mixed, with respect to which a Lien is granted (or purported to be
granted) as security for any ABL Debt, including all Proceeds and products
thereof.

 

“ABL Collateral Documents” means the ABL Security Documents and any other
agreement, document, or instrument pursuant to which a Lien is granted (or
purported to be granted) securing any ABL Debt or under which rights or remedies
with respect to such Liens are governed.

 

“ABL Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“ABL Debt” means all Obligations (as defined in the ABL Credit Agreement), and
all other amounts owing, due, or secured under the terms of the ABL Credit
Agreement or any other ABL Document, whether now existing or arising hereafter,
including all principal, premium, interest, fees, attorneys’ fees, costs,
charges, expenses, reimbursement obligations, obligations with respect to loans,
Letters of Credit, Bank Product Obligations, obligations to provide cash
collateral in respect of Letters of Credit or Bank Product Obligations or
indemnities in respect thereof, any other indemnities or guarantees, and all
other amounts payable under or secured by any ABL Document (including, in each
case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Grantor, or that would have accrued or become due
under the terms of the ABL Documents but for the effect of the Insolvency
Proceeding and irrespective of whether a claim for all or any portion of such
amounts is allowable or allowed in such Insolvency Proceeding), in each case
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured. For
the avoidance of doubt, the foregoing shall constitute “ABL Debt”
notwithstanding any limitations on, restrictions of, or agreements by, Grantors
in the Term Loan Documents with respect to the incurrence of any ABL Debt
(whether as a result of Overadvances (as defined in the ABL Credit Agreement) or
otherwise).

 



3



 

“ABL Default” means any “Event of Default”, as such term is defined in any ABL
Document.

 

“ABL Deficiency Claim” means any portion of the ABL Priority Debt consisting of
an allowed unsecured claim under Section 506(a) of the Bankruptcy Code (or any
similar provision under any other law governing an Insolvency Proceeding).

 

“ABL DIP Amount” means, after the commencement of an Insolvency Proceeding, the
incremental principal amount of ABL DIP Financing, not to exceed 10% of the sum
of the principal amount of the ABL Debt and all unfunded commitments to extend
ABL Debt under the ABL Credit Agreement, in each case, outstanding immediately
prior to the commencement of an Insolvency Proceeding.

 

“ABL DIP Financing” has the meaning set forth in Section 6.2(a).

 

“ABL DIP Financing Conditions” means (a) that (i) Term Loan Agent retains its
Liens with respect to the Collateral that existed as of the date of the
commencement of the applicable Insolvency Proceeding (including Proceeds thereof
arising after the commencement of such Insolvency Proceeding), (ii) as to the
Term Loan Priority Collateral that existed as of the date of the commencement of
such Insolvency Proceeding (including Proceeds thereof arising after such
commencement of the Insolvency Proceeding), Term Loan Agent’s Liens with respect
to such Term Loan Priority Collateral remain senior and prior to the Liens
(inclusive of any Liens securing the ABL DIP Financing) of ABL Agent with
respect to such Term Loan Priority Collateral, (iii) as to Term Loan Priority
Collateral acquired by the applicable Grantor after the commencement of such
Insolvency Proceeding (excluding identifiable Proceeds of Term Loan Priority
Collateral existing prior to the commencement of applicable Insolvency
Proceeding), if a Lien with respect to such Collateral is granted to secure the
ABL DIP Financing, then Term Loan Agent obtains a Lien with respect to such
Collateral and the Liens with respect to such Collateral securing the ABL DIP
Financing are junior and subordinate to the Liens of Term Loan Agent with
respect to such Collateral and the Term Loan Agent is not restricted from
seeking, and the ABL Agent does not object to, a replacement or additional Lien
as adequate protection as permitted by Section 6.5; (b) in the case of ABL DIP
Financing, that the aggregate principal amount of such ABL DIP Financing does
not exceed the ABL DIP Amount, and the aggregate outstanding principal amount of
other ABL Priority Debt outstanding as of the commencement of the Insolvency
Proceeding plus the ABL DIP Amount does not exceed the ABL Cap, (c) that the
proposed ABL Cash Collateral order or ABL DIP Financing documentation does not
expressly require the sale of all or substantially all of the Collateral prior
to a default under such order or documentation, (d) the ABL Agent does not seek
to obtain a priming Lien of any of the Term Loan Priority Collateral, (e) that
the proposed cash collateral use or ABL DIP Financing does not compel any
Grantor to seek conformation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the cash collateral
order or documentation governing such ABL DIP Financing and (f) that the ABL DIP
Financing is otherwise subject to the terms of this Agreement.

 



4



 

“ABL Documents” means the ABL Collateral Documents, the ABL Credit Agreement,
and each of the other Loan Documents (as that term is defined in the ABL Credit
Agreement).

 

“ABL Equipment” means all equipment of the Grantors described in reasonable
detail on Exhibit A (which will be updated automatically when an updated Exhibit
A is sent by the ABL Agent to the Term Loan Agent) hereto, the purchase of which
was financed at least 80% from the proceeds of the term loan included in ABL
Debt.

 

“ABL Lenders” means the “Lenders” as that term is defined in the ABL Credit
Agreement (including each Issuing Bank (as defined in the ABL Credit
Agreement)).

 

“ABL Priority Collateral” means all of each and every Grantor’s right, title,
and interest in and to the following types of property of such Grantor, wherever
located and whether now owned by such Grantor or hereafter acquired (including,
for the avoidance of doubt, any such assets that, but for the application of
Section 552 of the Bankruptcy Code (or any provision of any other Bankruptcy
Law), would constitute ABL Priority Collateral):

 

(a)       all accounts;

 

(b)       all inventory;

 

(c)       all ABL Equipment;

 

(d)       all instruments, documents, chattel paper (including all tangible and
electronic chattel paper) and other contracts, in each case to the extent
governing, evidencing, substituting for, arising from or constituting Proceeds
of any accounts, and all documents of title (including any warranty thereunder)
evidencing ABL Equipment;

 

(e)       all deposit accounts and securities accounts, and cash and cash
equivalents included in such deposit accounts or securities accounts, but
excluding identifiable Proceeds of Term Loan Priority Collateral and the Term
Loan Collateral Account, and including identifiable Proceeds of ABL Priority
Collateral contained in the Term Loan Collateral Account;

 

(f)       all guaranties, contracts of suretyship, trade-credit insurance,
letters of credit, letter-of-credit rights, security and other credit
enhancements (including repurchase agreements), and supporting obligations, in
each case in respect of accounts, including identifiable deposits by and
property of account debtors or other persons securing the obligations of account
debtors in respect of accounts;

 

(g)       all proceeds of commercial tort claims arising solely from claims for
loss solely with respect to ABL Equipment;

 

(h)       all claims under policies of casualty and liability insurance arising
solely from a loss of, or damage to, ABL Priority Collateral and all trade
credit insurance;

 

(i)       all substitutions, replacements, accessions, products, rents or
Proceeds of any of the foregoing, in any form, of any kind or nature of any or
all of the foregoing.

 



5



 

For purposes of clarification, and notwithstanding anything to the contrary set
forth in this Agreement, (i) Intellectual Property and, subject to Section 3.11,
any and all Proceeds thereof shall not constitute ABL Priority Collateral, but
instead shall constitute Term Loan Priority Collateral, (ii) any inventory that
is or becomes branded, or produced through the use or other application of, any
Intellectual Property, whether pursuant to the exercise of rights pursuant to
Section 3.9 or otherwise, shall constitute ABL Priority Collateral, and no
Proceeds arising from any Disposition of any such inventory shall be, or be
deemed to be, attributable to Term Loan Priority Collateral and (iii) Equity
Interests of any Grantor or any Subsidiary thereof and any and all Proceeds
thereof shall not constitute ABL Priority Collateral but instead shall
constitute Term Loan Priority Collateral.

 

“ABL Priority Debt” means all ABL Debt other than Excess ABL Debt.

 

“ABL Retained Interest” has the meaning set forth in Section 10.7.

 

“ABL Secured Claim” means any portion of the ABL Priority Debt not constituting
an ABL Deficiency Claim.

 

“ABL Security Documents” means the “ABL Credit Agreement” and the “Security
Documents” as that term is defined in the ABL Credit Agreement.

 

“Agent” means ABL Agent or Term Loan Agent, as the context requires.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Bank Product Obligations” means the “Product Obligations,” as that term is
defined in the ABL Credit Agreement as in effect on the date hereof.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.

 

“Bankruptcy Law” means, as applicable, the Bankruptcy Code and any other
federal, state, provincial or foreign law for the relief of debtors or affecting
creditors’ rights generally.

 

“Books” means books and records of each Grantor (including each Grantor’s
Records indicating, summarizing, or evidencing such Grantor’s assets (including
the Collateral) or liabilities, each Grantor’s Records relating to such
Grantor’s business operations or financial condition, including customer lists,
invoices, credit memos, purchase and file orders, and each Grantor’s goods or
general intangibles related to such items).

 

“Borrower” and “Borrowers” have the meanings set forth in the recitals to this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, or day on which
banks in New York, New York are authorized or required by law to close.

 



6



 

“Claimholders” means the ABL Claimholders and the Term Loan Claimholders, or any
one of them.

 

“Collateral” means all of the assets of each and every Grantor, whether real,
personal or mixed, moveable or immoveable, constituting ABL Collateral or Term
Loan Collateral.

 

“Collateral Documents” means the ABL Collateral Documents or the Term Loan
Collateral Documents, as the context requires.

 

“Debt” means the ABL Debt or the Term Loan Debt, as the context requires.

 

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange, or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).

 

“Enforcement Action” means

 

(a)       the taking of any action to enforce any Lien in respect of the
Collateral, including the institution of any foreclosure proceedings or the
noticing of any public or private sale or other disposition pursuant to Article
9 of the UCC, Bankruptcy Code or other applicable law, or the taking of any
action in an attempt to vacate or obtain relief from a stay or other injunction
restricting any other action described in this definition,

 

(b)       the exercise of any right or remedy provided to a secured creditor
with respect to Collateral under the ABL Documents or the Term Loan Documents
(excluding any exercise of dominion of funds under a control agreement but
including, in either case, any delivery of any notice to seek to obtain payment
directly from any account debtor of any Grantor or any depositary bank,
securities intermediary, or other person obligated on any Collateral of any
Grantor, the making of any test verifications of accounts by reaching out to
account debtors or notification to any account debtor of any assignment of any
account, the taking of any action or the exercise of any right or remedy in
respect of the Collateral, or the exercise of any right of setoff or recoupment
with respect to obligations owed to any Grantor), under applicable law, at
equity, in an Insolvency Proceeding or otherwise, including the acceptance of
Collateral in full or partial satisfaction of an obligation,

 

(c)       the Disposition of all or any portion of the Collateral, by private or
public sale or any other means, in connection with the exercise of enforcement
rights relating to the Collateral,

 

(d)       the solicitation of bids from third parties to conduct the Disposition
of all or a material portion of the Collateral, in connection with, or in
anticipation of, the exercise of enforcement rights relating to the Collateral,

 

(e)       the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers, or other third parties
for the purpose of valuing, marketing, or Disposing of all or a material portion
of the Collateral within a commercially reasonable period of time, following the
occurrence and during the continuance of an “Event of Default” under the ABL
Credit Agreement or Term Loan Agreement, as applicable,

 



7



 

(f)       the exercise of any other enforcement right relating to the Collateral
(including the exercise of any voting rights relating to any Equity Interests
composing a portion of the Collateral) whether under the ABL Documents, the Term
Loan Documents, under applicable law of any jurisdiction, in equity, in an
Insolvency Proceeding, or otherwise (including the commencement of applicable
legal proceedings or other actions with respect to the Collateral to facilitate
the actions described in the preceding clauses), or

 

(g)       the pursuit of ABL Default Dispositions or Term Loan Default
Dispositions relative to all or a material portion of the Collateral to the
extent undertaken and being diligently pursued in good faith to consummate the
Disposition of such Collateral within a commercially reasonable time.

 

Notwithstanding the foregoing, an “Enforcement Action” shall not include (a) the
imposition of a default rate or late fee, (b) the filing of a proof of claim in
any Insolvency Proceeding, (c) the acceleration of the ABL Debt or the Term Loan
Debt or (d) the exercise of any other rights and remedies of an unsecured
creditor in a manner consistent with the terms of this Agreement.

 

“Enforcement Notice” means a written notice delivered by either ABL Agent or
Term Loan Agent to the other stating (a) that an ABL Default or a Term Loan
Default, as applicable, has occurred and is continuing under the ABL Credit
Agreement or the Term Loan Agreement, as applicable, and specifying the nature
of the relevant event of default, and (b) that an Enforcement Period has
commenced with respect to the applicable Priority Collateral.

 

“Enforcement Period” means the period of time following the receipt by either
ABL Agent or Term Loan Agent of an Enforcement Notice from the other and
continuing until the earliest of (a) in case of an Enforcement Period commenced
by Term Loan Agent, the Payment in Full of Term Loan Debt, (b) in the case of an
Enforcement Period commenced by ABL Agent, the Payment in Full of ABL Priority
Debt, or (c) ABL Agent or Term Loan Agent (as applicable) terminates, or agrees
in writing to terminate, the Enforcement Period (including in connection with a
waiver or cure of the event of default that gave rise to such Enforcement
Notice).

 

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the United States Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

“Excess ABL Debt” means the sum of (a) the portion of the ABL Debt that is in
excess of the ABL Cap, plus (b) the portion of interest, costs, expenses and
fees that accrues or is charged with respect to that portion of the principal
amount of the loans and Letters of Credit described in clause (a) of this
definition.

 



8



 

“Excess Availability” means, on any specific date, an amount equal to (a) the
Line Cap (as defined in the ABL Credit Agreement as in effect on the date
hereof), minus (b) the Aggregate Revolving Extensions (as defined in the ABL
Credit Agreement as in effect on the date hereof), plus (c) unrestricted cash
accounts of any Grantor in which ABL Agent or Term Loan Agent has a
first-priority perfected Lien.

 

“Excess Term Loan Debt” means the sum of (a) the portion of the Term Loan Debt
that is in excess of the Term Loan Cap, plus (b) the portion of interest, costs,
expenses and fees that accrues or is charged with respect to that portion of the
principal amount of the loans described in clause (a) of this definition.

 

“Final Order” means an order of a court of competent jurisdiction as to which
the time to appeal, petition for certiorari, or move for re-argument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for re-argument or rehearing shall then be pending or, in the
event that an appeal, writ of certiorari, or re-argument or rehearing thereof
has been filed or sought, such order shall have been affirmed or confirmed by
the highest court to which such order was appealed, or from which certiorari,
re-argument or rehearing was sought and the time to take any further appeal,
petition for certiorari or move for re-argument or rehearing shall have expired;
provided, that the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure or any analogous rule under the Federal Rules
of Bankruptcy Procedure or applicable state court rules of civil procedure, may
be filed with respect to such order shall not cause such order not to be a Final
Order.

 

“Governmental Authority” means the government of the United States of America,
or any other nation, any political subdivision thereof, whether state,
provincial, or local, and any agency, authority, instrumentality, regulatory
body, court, central bank, or other entity exercising executive, legislative,
judicial, taxing, regulatory, or administrative powers or functions of or
pertaining to government.

 

“Grantors” means Parent, each Borrower and each Guarantor, and each other person
that may, from time to time, execute and deliver an ABL Collateral Document or a
Term Loan Collateral Document as a “debtor,” “grantor,” “obligor,” or “pledgor”
(or the equivalent thereof) or that may, from time to time, be (or whose assets
may be) subject to a judgment lien in favor of any of the ABL Claimholders or
any of the Term Loan Claimholders in respect of the ABL Debt or the Term Loan
Debt, as applicable, and “Grantor” means any one of them.

 

“Guarantors” has the meaning set forth in the recitals to this Agreement and
“Guarantor” means any one of them.

 

“Inalienable Interests” has the meaning set forth in Section 4.4.

 

“Insolvency Proceeding” means:

 

(a)       any voluntary or involuntary case or proceeding under any Bankruptcy
Law with respect to any Grantor; or any filing by any Grantor of a notice of
intention to make a proposal;

 



9



 

(b)       any other voluntary or involuntary insolvency or bankruptcy case or
proceeding, or any interim receivership or other receivership, liquidation or
other similar case or proceeding with respect to any Grantor or with respect to
a material portion of its assets;

 

(c)       any liquidation, dissolution, or winding up of any Grantor whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;

 

(d)       any assignment for the benefit of creditors or any other marshaling of
assets or liabilities of any Grantor; or

 

(e)       any event analogous to any of the foregoing in any jurisdiction.

 

“Investment Property” means any and all investment property (as that term is
defined in the UCC).

 

“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Junior Agent” means, with respect to the ABL Priority Collateral, Term Loan
Agent, and with respect to the Term Loan Priority Collateral, ABL Agent.

 

“Junior Claimholders” means, with respect to the ABL Priority Collateral, the
Term Loan Claimholders, and with respect to the Term Loan Priority Collateral,
the ABL Claimholders.

 

“Junior Collateral” means, with respect to the ABL Debt, all Collateral other
than ABL Priority Collateral, and with respect to the Term Loan Debt, all
Collateral other than Term Loan Priority Collateral.

 

“Junior Debt” means, with respect to the ABL Priority Collateral, the Term Loan
Debt and the Excess ABL Debt, and with respect to the Term Loan Priority
Collateral, the ABL Debt and the Excess Term Loan Debt.

 

“Junior 507(b) Claims” has the meaning set forth in Section 6.5(f).

 



10



 

“Junior Lenders” means, with respect to the ABL Priority Collateral, the Term
Lenders, and with respect to the Term Loan Priority Collateral, the ABL Lenders.

 

“Letters of Credit” means the “Letters of Credit” as that term is defined in the
ABL Credit Agreement.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a capital lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Loan Documents” means ABL Documents or Term Loan Documents, as the context
requires.

 

“Loan Parties” has the meaning set forth in the recitals to this Agreement.

 

“Monroe Capital” means Monroe Capital Management Advisors, LLC and its
affiliates and controlled investment vehicles.

 

“Ordinary Course Collections” has the meaning set forth in Section 4.1.

 

“Payment Conditions” means with respect to any applicable transaction, (i) no
Default (as defined under the ABL Credit Agreement as in effect on the date
hereof) and no ABL Default shall exist immediately after giving effect to such
transaction, (ii) after giving effect to such payment, Excess Availability shall
exceed $3,000,000, (iii) the Fixed Charge Coverage Ratio (as defined under the
ABL Credit Agreement as in effect on the date hereof) for the most recently
ended trailing twelve calendar month period shall not be less than 1.10 to 1.00,
and (iv) before and immediately after giving effect to such transaction, the
Loan Parties are in compliance with each of the financial covenants set forth in
Section 9.2.12 of the ABL Credit Agreement as in effect on the date hereof as of
the last day of the most recent Fiscal Quarter for which financial statements
have been delivered.

 

“Payment in Full of ABL Priority Debt” means, except to the extent otherwise
expressly provided in Section 5.5 or in Section 6.8:

 

(a)               payment in full in cash or immediately available funds of all
of the ABL Priority Debt (other than outstanding Letters of Credit, Bank Product
Obligations and unasserted contingent indemnification and reimbursement
obligations);

 

(b)               termination or expiration of all commitments, if any, of the
ABL Lenders to extend credit to Borrowers;

 

(c)               termination of, providing cash collateral (in an amount not to
exceed 103% of the face amount of outstanding Letters of Credit) or the making
of other arrangements reasonably satisfactory to the ABL Agent in respect of,
all outstanding Letters of Credit that compose a portion of the ABL Priority
Debt;

 



11



 

(d)               termination of (and paying the outstanding amount due in
respect of), or, at Agent’s election, providing cash collateral in respect of
Bank Product Obligations in an amount not greater than 103% of, all Bank Product
Obligations then outstanding and termination of (and paying the outstanding
amount due in respect of) Derivative Obligations;

 

(e)               termination of and paying the outstanding amount due in
respect of Derivative Obligations (as defined in the Credit Agreement as in
effect on the date hereof);

 

(f)                providing cash collateral to ABL Agent in such amount as ABL
Agent reasonably determines is reasonably necessary to secure the ABL
Claimholders in respect of any asserted or threatened (in writing) claims,
demands, actions, suits, proceedings, investigations, liabilities, fines, costs,
penalties, or damages for which any of the ABL Claimholders may be entitled to
indemnification or reimbursement by any Grantor pursuant to the indemnification
and reimbursement provisions in the ABL Documents.

 

“Payment in Full of Priority Debt” means, (a) if the Term Loan Priority Debt
constitutes the Priority Debt, the Payment in Full of Term Loan Priority Debt,
and (b) if the ABL Priority Debt constitutes the Priority Debt, the Payment in
Full of ABL Priority Debt.

 

“Payment in Full of Term Loan Priority Debt” means, except to the extent
otherwise expressly provided in Section 5.5 or in Section 6.8:

 

(g)               payment in full in cash or immediately available funds of all
of the Term Loan Priority Debt (other than unasserted contingent indemnification
and reimbursement obligations);

 

(h)               termination or expiration of all commitments, if any, of the
Term Lenders to extend credit to Borrowers; and

 

(i)                 providing cash collateral to Term Loan Agent in such amount
as Term Loan Agent reasonably determines is reasonably necessary to secure the
Term Loan Claimholders in respect of any asserted or threatened (in writing)
claims, demands, actions, suits, proceedings, investigations, liabilities,
fines, costs, penalties, or damages for which any of the Term Loan Claimholders
may be entitled to indemnification or reimbursement by any Grantor pursuant to
the indemnification and reimbursement provisions in the Term Loan Documents.

 

“person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority, or other entity.

 

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

 

“Priority Agent” means, with respect to the ABL Priority Collateral, ABL Agent,
and with respect to the Term Loan Priority Collateral, Term Loan Agent.

 

“Priority Collateral” means, with respect to the ABL Debt, all ABL Priority
Collateral, and with respect to the Term Loan Debt, all Term Loan Priority
Collateral.

 



12



 

“Priority Claimholders” means, with respect to the ABL Priority Collateral, the
ABL Claimholders, and with respect to the Term Loan Priority Collateral, the
Term Loan Claimholders, in each case subject to the reciprocal rights set forth
in Section 9.16.

 

“Priority Debt” means, with respect to the ABL Priority Collateral, the ABL
Priority Debt, and with respect to the Term Loan Priority Collateral, the Term
Loan Priority Debt.

 

“Priority Lenders” means, with respect to the ABL Priority Collateral, the ABL
Lenders, and with respect to the Term Loan Priority Collateral, the Term
Lenders.

 

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the UCC, of the
Collateral and (b) whatever is recovered when Collateral is Disposed of,
voluntarily or involuntarily, including any additional or replacement Collateral
provided during any Insolvency Proceeding and any payment or property received
in an Insolvency Proceeding on account of any “secured claim” (within the
meaning of Section 506(b) of the Bankruptcy Code).

 

“Purchase Notice” has the meaning set forth in Section 10.1.

 

“Records” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Recovery” has the meaning set forth in Section 6.8.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
supplement, restructure, replace, refund, amend and restate, or repay, or to
issue other indebtedness in exchange or replacement for such indebtedness, in
whole or in part, whether with the same or different lenders, arrangers, or
agents provided that the Liens securing such indebtedness are subject to this
Agreement. “Refinanced” and “Refinancing” shall have correlative meanings.

 

“Seller Subordination Agreement” means that certain Subordination Agreement,
dated as of the date hereof, by and among the ABL Agent, the Term Loan Agent and
the Subordinated Creditor (as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with such agreement).

 

“Senior 507(b) Claims” has the meaning set forth in Section 6.5(e).

 

“Standstill Notice” means a written notice from ABL Agent to Term Loan Agent or
from Term Loan Agent to ABL Agent, as applicable, identified by its terms as a
“Standstill Notice” for purposes of this Agreement and stating that an ABL
Default or Term Loan Default, as applicable, has occurred and is continuing.

 

“Standstill Period” means the period of 180 consecutive days commencing on the
date on which ABL Agent or Term Loan Agent, as applicable, receives the
applicable Standstill Notice from the other Agent.

 

“Subordinated Creditor” means Green Remedies Waste and Recycling, Inc., a North
Carolina corporation, and its successors and assigns.

 



13



 

“Subsidiary” of a person means a corporation, partnership, limited liability
company, or other entity as to which that person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Term Lender” means the “Lenders” as that term is defined in the Term Loan
Agreement.

 

“Term Loan Agent” has the meaning set forth in the preamble to this Agreement.

 

“Term Loan Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Term Loan Cap” means, as of any date of determination, the result of:

 

(a)       the sum of (which amount, to the extent permitted in accordance with
this Agreement, shall be increased by the amount of all interest, fees, costs,
expenses, indemnities, and other amounts accrued or charged with respect to any
of the Term Loan Debt (other than Excess Term Loan Debt) as and when the same
accrues or becomes due and payable, irrespective of whether the same is added to
the principal amount of the Term Loan Debt and including the same as would
accrue and become due but for the commencement of an Insolvency Proceeding,
whether or not such amounts are allowed or allowable, in whole or in part, in
any such Insolvency Proceeding):

 

(i)       $14,375,000,

 

(ii)       125% of the principal amount of the Term B Loans (as defined in the
Term Loan Agreement) actually funded but in no event in excess of $15,625,000,

 

(iii)       125% of the principal amount of the Incremental Loans (as defined in
the Term Loan Agreement) actually funded, but in no event in excess of
$50,000,000 plus

 

(iv)       the Term Loan DIP Amount,

 

minus

 

(b) the aggregate amount of all permanent repayments and prepayments of the
principal amount of Term Loan obligations under the Term Loan Agreement (other
than payments of such Term Loan obligations in connection with a Refinancing
thereof).

 

“Term Loan Cash Collateral” has the meaning set forth in Section 6.2(b).

 

“Term Loan Claimholders” means, as of any date of determination, the holders of
the Term Loan Debt at that time, including (a) Term Loan Agent, and (b) the Term
Lenders.

 



14



 

“Term Loan Collateral” means all of the assets of each and every Grantor,
whether real, personal, or mixed, with respect to which a Lien is granted (or
purported to be granted) as security for any Term Loan Debt, including all
Proceeds and products thereof.

 

“Term Loan Collateral Account” shall mean any deposit account established after
the date hereof by any Grantor and the Term Loan Agent to hold Proceeds of Term
Loan Priority Collateral.

 

“Term Loan Collateral Documents” means the Term Loan Security Agreement, the
Term Loan Mortgages, and any other agreement, document, or instrument pursuant
to which a Lien is granted (or purported to be granted) securing any Term Loan
Debt or under which rights or remedies with respect to such Liens are governed.

 

“Term Loan Debt” means all Obligations (as that term is defined in the Term Loan
Agreement) and all other amounts owing, due, or secured under the terms of the
Term Loan Agreement or any other Term Loan Document, whether now existing or
arising hereafter, including all principal, premium, interest, fees, attorneys’
fees, costs, charges, expenses, reimbursement obligations, obligations with
respect to loans, indemnities, guarantees, and all other amounts payable under
or secured by any Term Loan Document (including, in each case, all amounts
accruing on or after the commencement of any Insolvency Proceeding relating to
any Grantor, or that would have accrued or become due under the terms of the
Term Loan Documents but for the effect of the Insolvency Proceeding and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency Proceeding), in each case whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, secured or unsecured. For the
avoidance of doubt, the foregoing shall constitute “Term Loan Debt”
notwithstanding any limitations on, restrictions of, or agreements by, Grantors
in the ABL Documents with respect to the incurrence of any Term Loan Debt
(whether as a result of incremental facilities or otherwise).

 

“Term Loan Default” means any “Event of Default”, as such term is defined in any
Term Loan Document.

 

“Term Loan Deficiency Claim” means any portion of the Term Loan Priority Debt
consisting of an allowed unsecured claim under Section 506(a) of the Bankruptcy
Code (or any similar provision under any other law governing an Insolvency
Proceeding).

 

“Term Loan DIP Amount” means, after the commencement of an Insolvency
Proceeding, the aggregate outstanding principal amount of Term Loan DIP
Financing not to exceed 10% of the sum of the principal amount of the Term Loan
Debt and all unfunded commitments to extend Term Loan Debt under the Term Loan
Agreement, in each case, outstanding immediately prior to the commencement of an
Insolvency Proceeding.

 

“Term Loan DIP Financing” has the meaning set forth in Section 6.2(b).

 

“Term Loan DIP Financing Conditions” means (a) that (i) ABL Agent retains its
Liens with respect to the Collateral that existed as of the date of the
commencement of the applicable Insolvency Proceeding (including Proceeds thereof
arising after the commencement of such Insolvency Proceeding), (ii) as to the
ABL Priority Collateral that existed as of the date of such commencement of such
Insolvency Proceeding (including Proceeds thereof arising after the commencement
of such Insolvency Proceeding), ABL Agent’s Liens with respect to such ABL
Priority Collateral remain senior and prior to the Liens (inclusive of any Liens
securing the Term Loan DIP Financing) of Term Loan Agent with respect to such
ABL Priority Collateral, and (iii) as to ABL Priority Collateral acquired by the
applicable Grantor after the commencement of Insolvency Proceeding (excluding
identifiable Proceeds of ABL Priority Collateral existing prior to the
commencement of such Insolvency Proceeding), if a Lien with respect to such
Collateral is granted to secure the Term Loan DIP Financing, then ABL Agent
obtains a Lien with respect to such Collateral and the Liens with respect to
such Collateral securing the Term Loan DIP Financing are junior and subordinate
to the Liens of ABL Agent with respect to such Collateral, and the ABL Agent is
not restricted from seeking, and the Term Loan Agent does not object to, a
replacement or additional Lien as adequate protection as permitted by Section
6.5; (b) in case of Term Loan DIP Financing, the aggregate principal amount of
such Term Loan DIP Financing does not exceed the Term Loan DIP Amount and the
aggregate principal amount of the Term Loan DIP Financing plus the outstanding
principal amount of other Term Loan Priority Debt does not exceed the Term Loan
DIP Amount, (c) that the interest rate, advance rates and fees are commercially
reasonable under the circumstances, (d) the Term Loan Agent does not seek to
obtain a priming Lien on any ABL Priority Collateral, (e) that the proposed cash
collateral use or Term Loan DIP Financing does not compel any Grantor to seek
conformation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the cash collateral order or
documentation governing such Term Loan DIP Financing and (f) that the Term Loan
DIP Financing is otherwise subject to the terms of this Agreement.

 



15



 

“Term Loan Documents” means the Term Loan Collateral Documents, the Term Loan
Agreement, and each of the other “Loan Documents” (as that term is defined in
the Term Loan Agreement).

 

“Term Loan Mortgages” means each mortgage, deed of trust, and any other document
or instrument under which any Lien on real property owned or leased by any
Grantor is granted to secure any Term Loan Debt or under which rights or
remedies with respect to any such Liens are governed.

 

“Term Loan Priority Collateral” means all of each and every Grantor’s right,
title and interest in and to Term Loan Collateral that does not constitute ABL
Priority Collateral (including, for the avoidance of doubt, any such assets
that, but for the application of Section 552 of the Bankruptcy Code (or any
similar provision of any other Bankruptcy Law), would constitute ABL Priority
Collateral), wherever located and whether now owned or hereafter acquired,
including the following:

 

(a)       all Equipment (excluding the ABL Equipment);

 

(b)       all Intellectual Property;

 

(c)       all general intangibles;

 

(d)       all commercial tort claims, other than commercial tort claims arising
solely from claims for loss or damage solely with respect to ABL Equipment;

 



16



 

(e)       all Equity Interests of each Grantor and each Subsidiary thereof;

 

(f)       all instruments, chattel paper (including all tangible and electronic
chattel paper) and documents and contracts (in each case, other than such items
constituting ABL Priority Collateral) and all payment intangibles;

 

(g)       all insurance (and all claims under all policies of insurance) of any
kind relating to any of the Term Loan Priority Collateral (other than
trade-credit insurance constituting ABL Priority Collateral);

 

(h)       Books;

 

(i)       all identifiable Proceeds of any Term Loan Priority Collateral;

 

(j)       the Term Loan Collateral Account and all cash and cash equivalents
held therein (other than identifiable proceeds of ABL Priority Collateral);

 

(k)       all investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts,
or commodity accounts) and all monies, credit balances, deposits, and other
property of Grantor now or hereafter held, or received by, or in transit to, an
Term Loan Claimholder, any bank, securities intermediary, depository, or other
institution from or for the account of any Grantor, whether for safekeeping,
pledge, custody, transmission, collection, or otherwise, in each case, (other
than such items that constitute ABL Priority Collateral);

 

(l)       all claims under policies of business interruption insurance, all
proceeds of business interruption insurance of any Grantor, and all tax refunds
received by any Grantor;

 

(m)       all interests in real property (“Land”), including fee and leasehold
interests, and all the buildings, structures, improvements and fixtures of every
kind or nature now or hereafter situated on such real property (“Improvements”);
and all easements, tenements, rights-of-way, vaults, gores of land, streets,
ways, alleys, passages, sewer rights, water courses, water rights, timber,
crops, mineral rights, development rights, utility commitments, water and
wastewater taps, living unit equivalents, capital improvement project contracts,
letters of credit, and utility construction agreements with any governmental
authority, including municipal utility districts, or with any utility companies
(and all refunds and reimbursements thereunder), and powers and appurtenances in
any way belonging, relating or appertaining to any of the Land or Improvements,
or which hereafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired (“Appurtenances”); any and all leases,
licenses and other occupancy agreements now or hereafter affecting the Land,
Improvements or Appurtenances, together with all security therefor and
guaranties thereof and all monies payable thereunder, and all books and records
owned by any Grantor which contain evidence of payments made under such leases,
licenses and other occupancy agreements and all security given therefor
(collectively, the “Term Loan Real Property Collateral”); and

 

(n)       all substitutions, replacements, accessions, products and Proceeds of
any of the foregoing, in any form, including insurance proceeds and all claims
against third parties for loss or damage to, or destruction of, or other
voluntary conversion (including claims in respect of condemnation or
expropriation) of any kind or nature of any or all of the foregoing.

 



17



 

“Term Loan Priority Debt” means all Term Loan Debt other than Excess Term Loan
Debt.

 

“Term Loan Secured Claim” means any portion of the Term Loan Priority Debt not
constituting a Term Loan Deficiency Claim.

 

“Term Loan Security Agreement” means the “Guaranty and Collateral Agreement” as
that term is defined in the Term Loan Agreement.

 

“Triggering Event” means with respect to the purchase option in favor of the
Term Note Claimholders (other than Monroe Capital) any of the following events:
(a) the acceleration of  the ABL Priority Debt and termination of the
commitments to advance further revolving loans under the ABL Credit Agreement,
(b) ABL Agent’s taking of any Enforcement Action with respect to all or a
material portion of the ABL Priority Collateral, (c) the occurrence of a Term
Note Default as a result of a failure to make principal or interest payments of
any Term Note Debt when due under the terms of the Term Note Documents, and (d)
the commencement of an Insolvency Proceeding with respect to any Grantor.

 

“UCC” means the Uniform Commercial Code (or any similar or comparable
legislation) as in effect in any applicable jurisdiction.

 

“Use Period” means the ninety (90) day period beginning on the earlier of (i)
the date on which the ABL Agent provides Term Loan Agent with written notice
that it intends to exercise its use and access rights with respect to the Term
Loan Priority Collateral and (ii) the 5th Business Day after Term Loan Agent
provides the ABL Agent with written notice that Term Collateral Agent has
obtained possession or control, as applicable, of such Term Loan Priority
Collateral; provided, that if any stay or other order has occurred by operation
of law or has been entered by a court of competent jurisdiction that prohibits
or limits any of the ABL Agent from commencing and continuing to undertake
Enforcement Actions or to Dispose of the ABL Priority Collateral, such Use
Period described above shall be tolled during the pendency of such stay or other
order and the Use Period shall be so extended.

 

“Warrant” has the meaning set forth in the Term Loan Agreement.

 

1.2              Construction. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The term “or” shall be construed to have, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Unless the
context requires otherwise:

 

(a)               except as otherwise provided herein, any definition of or
reference to any agreement, instrument, or other document herein shall be
construed as referring to such agreement, instrument, or other document as from
time to time amended, supplemented, modified or otherwise Refinanced in
accordance with the terms of this Agreement;

 



18



 

(b)               any reference to a definition in an ABL Document shall be
construed to also refer to any comparable term in any agreement, instrument, or
other document the debt under which Refinances the ABL Debt;

 

(c)               any reference to a definition in a Term Loan Document shall be
construed to also refer to any comparable term in any agreement, instrument, or
other document the debt under which Refinances the Term Loan Debt;

 

(d)               any reference to any agreement, instrument, or other document
herein “as in effect on the date hereof” shall be construed as referring to such
agreement, instrument, or other document without giving effect to any amendment,
restatement, supplement, modification, or Refinancing thereto or thereof
occurring after the date hereof;

 

(e)               any definition of, or reference to, ABL Debt or the Term Loan
Debt herein shall be construed as referring to the ABL Debt or the Term Loan
Debt (as applicable) as from time to time amended, supplemented, modified or
Refinanced in accordance with the terms of this Agreement;

 

(f)                any definition of, or reference to, ABL Collateral or Term
Loan Collateral herein shall not be construed as referring to any amounts
recovered by a Grantor, as a debtor in possession, or a trustee for the estate
of a Grantor, under Section 506(c) of the Bankruptcy Code (or by comparable
Persons under any other Bankruptcy Law);

 

(g)               any reference herein to any person shall be construed to
include such person’s successors and assigns and as to any Grantor shall be
deemed to include a receiver, trustee, or debtor-in-possession on behalf of any
of such person or on behalf of any such successor or assignee of such person;

 

(h)               except as otherwise expressly provided herein, any reference
to ABL Agent agreeing to or having the right to do, or refraining from or having
the right to refrain from doing, an act shall be construed as binding upon each
of the ABL Claimholders, any reference to ABL Agent shall be construed as
referring to ABL Agent, for itself and on behalf of the other ABL Claimholders,
any reference to Term Loan Agent agreeing to or having the right to do, or
refraining from or having the right to refrain from doing, an act shall be
construed as binding upon each of the Term Loan Claimholders, any reference to
Term Loan Agent shall be construed as referring to Term Loan Agent for itself
and on behalf of the other Term Loan Claimholders, any reference to the ABL
Claimholders shall be construed as including ABL Agent, and any reference to the
Term Loan Claimholders shall be construed as referring to Term Loan Agent;

 

(i)                 the words “herein,” “hereof,” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof;

 

(j)                 all references herein to Sections shall be construed to
refer to Sections of this Agreement; and

 



19



 

(k)               the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights.

 

SECTION 2.  Lien Priorities.

 

2.1              Relative Priorities.

 

(a)               Notwithstanding the date, time, method, manner, or order of
grant, attachment, or perfection of any Liens in the Collateral securing the
Term Loan Debt or of any Liens in the Collateral securing the ABL Debt
(including, in each case, notwithstanding whether any such Lien is granted (or
secures Debt relating to the period) before or after the commencement of any
Insolvency Proceeding) and notwithstanding any contrary provision of the UCC or
any other applicable law, the Term Loan Documents or the ABL Documents or the or
any defect or deficiencies in, or failure to attach or perfect, the Liens
securing the ABL Debt or the Term Loan Debt, or any other circumstance
whatsoever, ABL Agent and Term Loan Agent hereby agree that:

 

(i)                 any Lien with respect to the ABL Priority Collateral
securing any ABL Priority Debt, whether such Lien is now or hereafter held by or
on behalf of, or created for the benefit of, any of the ABL Claimholders or any
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation, or otherwise, shall be
senior in all respects and prior to any Lien with respect to the ABL Priority
Collateral securing (A) any Term Loan Debt or (B) any Excess ABL Debt;

 

(ii)              any Lien with respect to the ABL Priority Collateral securing
any Term Loan Debt, now or hereafter held by or on behalf of, or created for the
benefit of, any of the Term Loan Claimholders or any agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be (A) junior and subordinate
in all respects to all Liens with respect to the ABL Priority Collateral
securing any ABL Priority Debt, (B) other than the extent to which such Lien
secures Excess Term Loan Debt, senior in all respects and prior to any Lien with
respect to the ABL Priority Collateral securing any Excess ABL Debt and (C) to
the extent such Lien secures Excess Term Loan Debt, junior and subordinate to
all Liens with respect to the ABL Priority Collateral securing Excess ABL Debt;

 

(iii)            any Lien with respect to the Term Loan Priority Collateral
securing any Term Loan Priority Debt, whether such Lien is now or hereafter held
by or on behalf of, or created for the benefit of, any of the Term Loan
Claimholders or any agent or trustee therefor, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien with respect
to the Term Loan Priority Collateral securing (A) any ABL Debt or (B) any Excess
Term Loan Debt;

 

(iv)             any Lien with respect to the Term Loan Priority Collateral
securing any ABL Debt now or hereafter held by or on behalf of, or created for
the benefit of, any of the ABL Claimholders or any agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be (A) junior and subordinate
in all respects to all Liens with respect to the Term Loan Priority Collateral
securing any Term Loan Priority Debt, (B) other than the extent to which such
Lien secures Excess ABL Debt, senior in all respects and prior to any Lien with
respect to the Term Loan Priority Collateral securing any Excess Term Loan Debt
and (C) to the extent such Lien secures Excess ABL Debt, junior and subordinate
to all Liens with respect to the Term Loan Priority Collateral securing Excess
Term Loan Debt; and

 



20



 

(b)               The foregoing priorities with respect to the Collateral
securing any Term Loan Debt or any Excess ABL Debt, in each case, shall be
effective for all purposes, whether or not such Liens are subordinated to any
Lien securing any other obligation of any Grantor or any other person (but only
to the extent that such subordination is permitted pursuant to the terms of the
ABL Credit Agreement and the Term Loan Debt Agreement, or as contemplated in
Section 6.2).

 

2.2              Prohibition on Contesting Liens or Claims. Each of Term Loan
Agent and ABL Agent agrees that it will not (and hereby waives any right to),
directly or indirectly, contest, or support any other person in contesting, in
any proceeding (including any Insolvency Proceeding), the extent, validity,
attachment, perfection, priority, or enforceability of a Lien held by or on
behalf of any of the ABL Claimholders in the Collateral (or the extent,
validity, allowability, or enforceability of any ABL Debt secured thereby or
purported to be secured thereby) or by or on behalf of any of the Term Loan
Claimholders in the Collateral (or the extent, validity, allowability, or
enforceability of any Term Loan Debt secured thereby or purported to be secured
thereby), as the case may be, or the provisions of this Agreement; provided,
that nothing in this Agreement shall be construed to prevent or impair the
rights of ABL Agent or Term Loan Agent to enforce the terms of this Agreement,
including the provisions of this Agreement relating to the priority of the Liens
securing the ABL Debt and the Term Loan Debt as provided in Sections 2.1 and 3.

 

2.3              New Liens.

 

(a)               So long as no Insolvency Proceeding has been commenced by or
against any Grantor, the parties hereto agree that no Grantor shall:

 

(i)                 grant or permit any additional Liens on any asset that is
not Collateral to secure any Term Loan Debt unless such Grantor gives ABL Agent
at least 5 Business Days prior written notice thereof and unless such notice
also offers to grant a Lien on such asset to secure the ABL Debt concurrently
with the grant of a Lien thereon in favor of Term Loan Agent; or

 

(ii)              grant or permit any additional Liens on any asset that is not
Collateral to secure any ABL Debt unless such Grantor gives Term Loan Agent at
least 5 Business Days prior written notice thereof and unless such notice also
offers to grant a Lien on such asset to secure the Term Loan Debt concurrently
with the grant of a Lien thereon in favor of ABL Agent.

 

(b)               To the extent that the foregoing provisions are not complied
with for any reason, without limiting any other rights and remedies available to
the Claimholders, each Agent agrees that any amounts received by or distributed
to any of the Claimholders pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

 



21



 

2.4              Similar Liens and Agreements.

 

(a)               The parties hereto agree that it is their intention that the
ABL Collateral and the Term Loan Collateral be identical except as provided in
Section 6 hereof and subject to Section 2.4(b) below. In furtherance of the
foregoing and of Section 9.8, the parties hereto agree, subject to the other
provisions of this Agreement:

 

(i)                 upon reasonable request by ABL Agent or Term Loan Agent, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the ABL
Collateral and the Term Loan Collateral and the steps taken or to be taken to
perfect their respective Liens thereon and the identity of the respective
parties obligated under the ABL Documents and the Term Loan Documents; and

 

(ii)              that the ABL Collateral Documents and Term Loan Collateral
Documents and guarantees for the ABL Debt and the Term Loan Debt, shall be, in
all material respects, the same forms of documents other than with respect to
the priorities of the Liens granted thereunder.

 

(b)               The foregoing to the contrary notwithstanding, each of the
parties agrees that to the extent that ABL Agent or Term Loan Agent obtains a
Lien in an asset (of a type that is not included in the types of assets included
in the Collateral as of the date hereof or which would not constitute Collateral
without a grant of a security interest or lien separate from the ABL Documents
or Term Loan Documents, as applicable, as in effect immediately prior to
obtaining such Lien on such asset) which the other party to this Agreement
elects, by written notice to the Agent obtaining such Lien, not to obtain after
receiving prior written notice thereof in accordance with the provisions of
Section 2.3, the Collateral securing the ABL Debt and the Term Loan Debt will
not be identical, and the provisions of the documents, agreements and
instruments evidencing such Liens also will not be substantively similar, and
any such difference in the scope or extent of perfection with respect to the
Collateral resulting therefrom are hereby expressly permitted by this Agreement.

 

SECTION 3.  Exercise of Remedies.

 

3.1              Exercise of Remedies with respect to the ABL Priority
Collateral. Until the Payment in Full of ABL Priority Debt has occurred, whether
or not any Insolvency Proceeding has been commenced by or against any Grantor,
the Term Loan Claimholders will not exercise or seek to exercise any rights,
powers, or remedies with respect to any ABL Priority Collateral (including
taking any Enforcement Action with respect to any ABL Priority Collateral);
provided, that (i) if a Term Loan Default has occurred and is continuing, Term
Loan Agent may take Enforcement Actions with respect to any ABL Priority
Collateral after the expiration of the applicable Standstill Period (it being
understood that if at any time after the delivery of a Standstill Notice that
commences a Standstill Period, no Term Loan Default is continuing, Term Loan
Agent may not take Enforcement Actions with respect to any ABL Priority
Collateral until the expiration of a new Standstill Period commenced by a new
Standstill Notice relative to the occurrence of a new Term Loan Default that had
not occurred as of the date of the delivery of the earlier Standstill Notice),
and (ii) in no event shall Term Loan Agent or any other Term Loan Claimholder
exercise any rights or remedies with respect to the ABL Priority Collateral if,
notwithstanding the expiration of the Standstill Period, ABL Agent or any other
ABL Claimholder shall have commenced prior to the expiration of the Standstill
Period (or thereafter but prior to the commencement of any Enforcement Action by
Term Loan Agent with respect to all or any material portion of the ABL Priority
Collateral) and be diligently pursuing in good faith an Enforcement Action with
respect to all or any material portion of the ABL Priority Collateral.

 



22



 

3.2              Exercise of Remedies With Respect to the Term Loan Priority
Collateral. Until the Payment in Full of the Term Loan Priority Debt has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, the ABL Claimholders will not exercise or seek to exercise
any rights, powers, or remedies with respect to any Term Loan Priority
Collateral (including taking any Enforcement Action with respect to any Term
Loan Priority Collateral); provided, that (i) if an ABL Default has occurred and
is continuing, ABL Agent may take Enforcement Actions with respect to any Term
Loan Priority Collateral after the expiration of the applicable Standstill
Period (it being understood that if at any time after the delivery of a
Standstill Notice that commences a Standstill Period, no ABL Default is
continuing, ABL Agent may not take Enforcement Actions with respect to any Term
Loan Collateral until the expiration of a new Standstill Period commenced by a
new Standstill Notice relative to the occurrence of a new ABL Default that had
not occurred as of the date of the delivery of the earlier Standstill Notice),
and (ii) in no event shall ABL Agent or any other ABL Claimholder exercise any
rights or remedies with respect to the Term Loan Priority Collateral if,
notwithstanding the expiration of the Standstill Period, Term Loan Agent or any
other Term Loan Claimholder shall have commenced prior to the expiration of the
Standstill Period (or thereafter but prior to the commencement of any
Enforcement Action by ABL Agent with respect to all or any material portion of
the Term Loan Priority Collateral) and be diligently pursuing in good faith an
Enforcement Action with respect to all or any material portion of Term Loan
Priority Collateral.

 

3.3              Exclusive Enforcement Rights.

 

(a)               Until the Payment in Full of ABL Priority Debt has occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, the ABL Claimholders shall have the exclusive right to take Enforcement
Actions with respect to the ABL Priority Collateral (and in connection
therewith, make determinations regarding the release or Disposition thereof or
any restrictions with respect thereto) without any consultation with or the
consent of any of the Term Loan Claimholders. Until the Payment in Full of Term
Loan Priority Debt has occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, the Term Loan Claimholders shall have
the exclusive right to take Enforcement Actions with respect to the Term Loan
Priority Collateral (and in connection therewith, subject to Section 3.9 (but
without affecting their rights to freely release, restrict, or make a
Disposition thereof in accordance with such section), make determinations
regarding the release or Disposition thereof or any restrictions with respect
thereto) without any consultation with or the consent of any of the ABL
Claimholders.

 



23



 

(b)               In connection with (i) any Enforcement Action with respect to
the ABL Priority Collateral, the ABL Claimholders may enforce the provisions of
the ABL Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion, or
(ii) any Enforcement Action with respect to the Term Loan Priority Collateral,
the Term Loan Claimholders may enforce the provisions of the Term Loan Documents
and exercise remedies thereunder, all in such order and in such manner as they
may determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral, to incur expenses in connection with such Disposition, and to
exercise all the rights and remedies of a secured creditor under applicable law.

 

(c)               The provisions of clauses (a) and (b) above shall be subject
in all respects to the provisions of Section 3.1 and Section 3.2.

 

3.4              Permitted Actions. Anything to the contrary in this Section 3
notwithstanding, any Claimholder may:

 

(a)               if an Insolvency Proceeding has been commenced by or against
any Grantor, file a claim or statement of interest with respect to any Debt and
the Collateral securing such Debt;

 

(b)               take any action in order to create, perfect or preserve its
Lien in and to the Collateral, to prevent the running of any applicable statute
of limitation or similar restriction on claims or to assert a compulsory
cross-claim or counterclaim against any Person;

 

(c)               before or after the commencement of an Insolvency Proceeding,
file any necessary responsive or defensive pleadings (i) in opposition to any
motion, claim, adversary proceeding, or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of (A) in the
case of a claim of an ABL Claimholder, the ABL Claimholders, or (B) in the case
of a claim of a Term Loan Claimholder, the Term Loan Claimholders, or (ii)
asserting rights available to unsecured creditors of the applicable Grantor, in
each case in accordance with and not in contravention of the terms of this
Agreement;

 

(d)               during an Insolvency Proceeding, vote on any plan of
reorganization, scheme or arrangement, or liquidation (or similar arrangement
affecting creditors’ rights generally) and make any filings and motions therein
that are, in each case, not in contravention of the provisions of this
Agreement, with respect to (i) in the case of an ABL Claimholder, the ABL Debt,
and (ii) in the case of a Term Loan Claimholder, the Term Loan Debt, and (in
each case) the Collateral;

 

(e)               in the case of a Junior Agent, join (but not exercise any
control with respect to) any judicial foreclosure proceeding or other judicial
lien enforcement proceeding with respect to the Priority Collateral of the
Priority Agent initiated by such Priority Agent to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with an
Enforcement Action by such Priority Agent (it being understood that neither the
Junior Agent nor any Junior Claimholder shall be entitled to receive any
Proceeds from the Priority Collateral unless otherwise expressly permitted
herein);

 



24



 

(f)                subject to Section 3.6(a), inspect, appraise or value the
Collateral (and to engage or retain investment bankers or appraisers for the
purposes of appraising or valuing the Collateral) or to receive information or
reports concerning the Collateral, in each case pursuant to the terms of the ABL
Documents or Term Loan Documents, as applicable, or applicable law;

 

(g)               subject to Section 3.6(a), take any action to seek and obtain
specific performance or injunctive relief to compel a Grantor to comply with (or
not to violate or breach) an obligation under the ABL Documents or Term Loan
Documents, as applicable; provided that such action does not include any action
by a Junior Claimholder to seek specific performance or injunctive relief
against any Priority Claimholder or the Disposition of any such Priority
Claimholder’s Priority Collateral in contravention of the other provisions of
this Agreement;

 

(h)               bid for Collateral at any public or private sale thereof,
provided that (i) such Claimholder does not challenge the bid of the Priority
Agent for its Priority Collateral other than by the submission of a competing
cash bid, (ii) each Priority Lender may subject to the terms of its Collateral
Documents offset its Priority Debt against the purchase price for the Priority
Collateral and (iii) if such sale includes Junior Collateral and Priority
Collateral, the Junior Lenders may only bid cash with respect to the Priority
Collateral; provided, that the cash portion of any such bid need not exceed the
amount of the ABL Priority Debt or the Term Loan Priority Debt, as applicable,
in respect of such Priority Collateral; and

 

(i)                 enforce the terms of any subordination agreement with any
Person (other than a Grantor) with respect to debt of a Grantor that is
subordinated to the ABL Debt or the Term Loan Debt provided (i) prior written
notice of such action is provided to each Agent, (ii) no such action includes
any Enforcement Action, (iii) any payment or other property received by such
Claimholder, to the extent resulting from a payment or other transfer of
property or an interest in property of any Grantor, shall be deemed to be
Proceeds of Collateral subject to the other terms of this Agreement and (iv) any
other payments received by such Claimholder in connection with such action shall
otherwise be subject to the terms of such subordination agreement with any other
Person, any related subordination agreement with either or both of the Agents
and this Agreement.

 

3.5              Retention of Proceeds.

 

(a)               Subject to the provisions of Section 3.5(c) below, until the
Payment in Full of ABL Priority Debt has occurred, the Term Loan Claimholders
shall not be permitted to retain any identifiable Proceeds of ABL Priority
Collateral in connection with any Enforcement Action, and any such Proceeds
received or retained will be subject to Section 4.2.

 

(b)               Subject to the provisions of Section 3.5(c) below, until the
Payment in Full of Term Loan Priority Debt has occurred, the ABL Claimholders
shall not be permitted to retain any identifiable Proceeds of Term Loan Priority
Collateral in connection with any Enforcement Action, and any such Proceeds
received or retained in any other circumstance will be subject to Section 4.2.

 



25



 

(c)               Notwithstanding anything contained in this Agreement to the
contrary, in the event of any Disposition or series of related Dispositions that
includes ABL Priority Collateral and Term Loan Priority Collateral, if the ABL
Agent and Term Loan Agent are unable to agree in writing upon an allocation of
Proceeds of such Collateral which does not result in Payment in Full of ABL
Priority Debt and the Payment in Full of Term Loan Priority Debt, the ABL Agent
and the Term Loan Agent shall use commercially reasonable efforts in good faith
to negotiate a proper allocation of the Proceeds received in connection with
such Disposition as between the ABL Priority Collateral and Term Loan Priority
Collateral and if no such agreement occurs, then such allocations will be as
determined by a Final Order.

 

3.6              Non-Interference. Subject to any specific provision of this
Agreement to the contrary, each of Term Loan Agent and ABL Agent hereby:

 

(a)               agrees that it not take or cause to be taken any action, the
purpose or effect of which is to make any Lien on any Priority Collateral that
secures any Junior Debt pari passu with or senior to, or to give any Junior
Secured Party any preference or priority relative to, the Liens on the Priority
Collateral securing the Priority Debt;

 

(b)               agrees that, subject to Sections 3.1 and 3.2, the Junior
Claimholders will not take any action that would restrain, hinder, limit, delay,
or otherwise interfere with any Enforcement Action by the Priority Agent with
respect to its Priority Collateral, including any Disposition of such Priority
Collateral, whether by foreclosure or otherwise;

 

(c)               waives, subject to Sections 3.1 and 3.2, any and all rights
that any Junior Claimholder may have as a junior lien creditor or otherwise to
object to the manner in which the Priority Agent or the Priority Claimholders
seek to enforce or collect their Debt or the Liens securing such Debt granted in
any of the Priority Collateral, regardless of whether any action or failure to
act by or on behalf of such Priority Agent or the Priority Claimholders is
adverse to the interest of the Junior Agent or the Junior Claimholders;

 

(d)               waives any and all rights that any Junior Claimholder may have
to oppose, object to, or seek to restrict the Priority Agent or any Priority
Claimholder from exercising their rights to set off or credit bid its Debt; and

 

(e)               acknowledges and agrees that no covenant, agreement, or
restriction contained in its Collateral Documents or any other of its Loan
Documents (other than this Agreement) shall be deemed to restrict in any way the
rights and remedies of the Priority Agent or the Priority Claimholders with
respect to their Priority Collateral as set forth in this Agreement and such
Priority Agent’s Loan Documents.

 

3.7              Unsecured Creditor Remedies. Except as set forth in Sections
2.2, 3.6, and 6, the Agents and the other Claimholders may exercise rights and
remedies as unsecured creditors generally against any Grantor in accordance with
the terms of the applicable Loan Documents and applicable law so long as doing
so is not in contravention of the terms of this Agreement; provided, that in the
event that any Claimholder becomes a judgment Lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to its Debt, such judgment Lien shall be subject to the terms of
this Agreement for all purposes as the other Liens securing such Debt.

 



26



 

3.8              Notice of Exercise. Each Agent shall endeavor to provide
reasonable prompt written notice to the other Agent of its initial material
Enforcement Action, but failure to do so shall not result in a breach of this
Agreement.

 

3.9              Inspection and Access Rights.

 

(a)               Prior to the Payment in Full of ABL Priority Debt, if the Term
Loan Collateral Agent obtains possession or physical control of any Term Loan
Priority Collateral, Term Loan Agent shall promptly (and in any event within
five Business Days) notify ABL Agent in writing of that fact, and ABL Agent
shall promptly notify Term Loan Agent (and in any event within five Business
Days) in writing of whether ABL Agent desires to exercise its access rights
under this Section 3.9. Upon delivery of such notice by ABL Agent to Term Loan
Agent, the parties shall confer in good faith to coordinate with respect to ABL
Agent’s exercise of such access rights.

 

(b)               Without limiting any rights any of the ABL Claimholders may
otherwise have under applicable law or by agreement and whether or not any of
the Term Loan Claimholders has commenced and is continuing to undertake any
Enforcement Action prior to the Payment in Full of ABL Priority Debt, ABL Agent
or any other person (including any of the ABL Claimholders) acting with the
consent, or on behalf, of ABL Agent, shall have an irrevocable, non-exclusive
right to have access to, and a royalty-free license and right to use the Term
Loan Priority Collateral (including, without limitation, machinery and equipment
(including computers and processors), Intellectual Property and general
intangibles) during the Use Period (i) during normal business hours on any
Business Day, to access the ABL Priority Collateral that (A) is stored or
located in or on, (B) has become an accession with respect to (within the
meaning of Section 9-335 of the UCC), or (C) has been commingled with (within
the meaning of Section 9-336 of the UCC), Term Loan Priority Collateral, and
(ii) in order to assemble, inspect, copy or download information stored on, take
actions to perfect its Lien on, process raw materials or work-in-process into
finished Inventory, take possession of, move, package, prepare and advertise for
sale or disposition, store, collect, take reasonable actions to protect, secure
and otherwise enforce the rights of ABL Agent in and to the ABL Priority
Collateral, or otherwise deal with the ABL Priority Collateral in accordance
with applicable law, in each case, subject to clause (c) below, without
liability to any of the Term Loan Claimholders and without the involvement of,
or interference or restriction by any of the Term Loan Claimholders; provided,
however, that this Section 3.9 shall not require that ABL Agent’s use of the
Term Loan Priority Collateral be on an exclusive basis. This Agreement will not
restrict the rights of Term Loan Agent to sell, assign or otherwise transfer the
related Term Loan Priority Collateral prior to the expiration of the Use Period
if (but only if) the purchaser, assignee or transferee thereof agrees to be
bound by the provisions of this Section 3.9.

 



27



 

(c)               During the period of actual occupancy, use or control by ABL
Agent (or its respective employees, agents, advisers and representatives) of any
Term Loan Priority Collateral pursuant to this Section 3.9, ABL Agent shall be
obligated to (x) repair at expense any physical damage (ordinary wear and tear
excepted) to such Term Loan Priority Collateral caused by such occupancy, use or
control of or by ABL Claimholders or their agents, representatives or designees,
and to leave such Term Loan Priority Collateral or other assets or property in
substantially the same condition as it was at the commencement of such
occupancy, use or control, ordinary wear and tear excepted, and (y) pay to the
applicable landlord (or the Term Loan Agent if such Term Loan Agent has already
paid such landlord), on a monthly basis all utilities, insurance, rent (at the
then current rental rate) and all other maintenance and operating costs of such
Term Loan Priority Collateral during the Use Period for any premises that the
ABL Agent accesses, or on which tangible ABL Priority Collateral is stored
(other than Books), to the extent that such rent or other amounts are not timely
paid by a Grantor. In furtherance of the foregoing, ABL Agent shall indemnify,
defend and hold harmless the Term Loan Agent and the other Term Loan
Claimholders for any claims or causes of action, losses, expenses and damages
(including all reasonable fees and charges of any counsel to the Term Loan
Claimholders and all court costs an similar legal expenses) caused by the
actions of the ABL Claimholders during the Use Period (or any of their
respective employees, agents, advisers and representatives). The undertaking in
this Section 3.9(c) will survive the Payment in Full of the Term Loan Priority
Debt, termination of this Agreement and the resignation or replacement of the
Term Loan Agent under the Term Loan Agreement.

 

(d)               Consistent with the definition of the term “Use Period,” if
any order or injunction is issued or stay is granted or is otherwise effective
by operation of law prior to the Payment in Full of ABL Priority Debt that
prohibits ABL Agent from exercising any of its rights hereunder, then the Use
Period granted to ABL Agent under this Section 3.9 shall be stayed during the
period of such prohibition and shall continue thereafter for the number of days
remaining as required under this Section 3.9. The rights of Term Loan Agent
under this Section 3.9 during the Use Period shall continue notwithstanding such
foreclosure, sale or other disposition by ABL Agent.

 

(e)               Notwithstanding the termination of the Use Period, ABL Agent
shall have the right to Dispose of any inventory that is branded or becomes
branded, or produced through the use or other application of, any Intellectual
Property, whether pursuant to the exercise by the ABL Agent of its rights
pursuant to this Section 3.9 or otherwise, and to use such branded trademarks
and tradenames in connection with the advertising and marketing of such
Dispositions; and all such branded inventory shall constitute ABL Priority
Collateral, and no Proceeds arising from any Disposition of any such ABL
Priority Collateral shall be, or be deemed to be, attributable to Term Loan
Priority Collateral.

 

3.10          Sharing of Information and Access. In the event that ABL Agent
shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any Books, ABL Agent shall, upon
request from Term Loan Agent and as promptly as practicable thereafter, provide
such Books to Term Loan Agent; ABL Agent may retain copies of such Books to use
and to transfer in connection with the sale of any ABL Priority Collateral. Term
Loan Agent will permit the ABL Agent to make copies of any Books and take
possession of all documents of title for ABL Equipment necessary in connection
with the sale of any ABL Priority Collateral.

 

3.11          Tracing of and Priorities in Proceeds. Until the Payment in Full
of ABL Priority Debt occurs, except with respect to (1) Term Loan Priority
Collateral, (2) reasonably identifiable Proceeds thereof, (3) other Proceeds of
Term Loan Priority Collateral identified by the Term Loan Agent to the ABL Agent
in writing and (4) cash and cash equivalents held in the Term Loan Collateral
Account (other than identifiable Proceeds of ABL Priority Collateral), the ABL
Claimholders are hereby permitted to treat all cash, cash equivalents, money,
collections and payments as ABL Priority Collateral to the extent deposited in
or credited to any other Grantor’s deposit account or securities account that
constitutes ABL Priority Collateral; provided, this consent shall not inure to
the benefit of any of the Grantors or be deemed a waiver of or modification of
any provision of the Term Loan Documents, including any provision requiring
application of such Proceeds to repayment of the Term Loan Debt or otherwise in
the manner provided for in the Term Loan Documents or any default or event of
default that may result from any Grantor’s failure to comply with such
requirements.

 



28



 

SECTION 4.  Proceeds.

 

4.1              Application of Proceeds.

 

(a)               Except as otherwise provided in Section 2.1, any ABL Priority
Collateral, or Proceeds thereof, received in connection with any Enforcement
Action or in connection with any Insolvency Proceeding involving a Grantor shall
(at such time as such ABL Priority Collateral or Proceeds or other amounts have
been monetized) be applied:

 

(i)                 first, to the payment in full in cash of costs and expenses
of ABL Agent in connection with such Enforcement Action or Insolvency
Proceeding,

 

(ii)              second, to the Payment in Full of ABL Priority Debt, and in
the case of payment of any revolving loans (other than pursuant to ABL DIP
Financing except in connection with the consummation of a plan of
reorganization), together with a concurrent permanent reduction of the ABL
Priority Debt,

 

(iii)            third, to the payment in full in cash of costs and expenses of
Term Loan Agent in connection with such Enforcement Action or Insolvency
Proceeding,

 

(iv)             fourth, to the Payment in Full of Term Loan Priority Debt,

 

(v)               fifth, to the payment in full in cash of the Excess ABL Debt
in accordance with the ABL Documents, and

 

(vi)             sixth, to the payment in full in cash of the Excess Term Loan
Debt in accordance with the Term Loan Documents.

 

(b)               Notwithstanding the foregoing, if any Enforcement Action with
respect to any Priority Collateral produces non-cash Proceeds, then if the
Payment in Full of the Priority Debt related thereto has not occurred, such
non-cash Proceeds shall be held by the Priority Agent as additional collateral
and, at such time as such non-cash Proceeds are monetized by the Priority Agent,
shall be applied in the order of application set forth above. The Priority Agent
shall have no duty or obligation to Dispose of such non-cash Proceeds and may
Dispose of such non-cash Proceeds or continue to hold such non-cash Proceeds, in
each case, in its discretion; provided, that any non-cash Proceeds received by
ABL Agent (other than any non-cash Proceeds received on account of any Term Loan
Secured Claim) may be distributed by ABL Agent to the ABL Claimholders in full
or partial satisfaction of ABL Priority Debt in an amount reasonably determined
by ABL Agent acting at the direction of the requisite ABL Claimholders or as a
court of competent jurisdiction may direct pursuant to a Final Order, including
an order confirming a plan of reorganization in an Insolvency Proceeding. Prior
to the Payment in Full of ABL Priority Debt, no receipt and application of any
Collateral, or Proceeds thereof, received in the ordinary course of business or
as a result of the exercise of dominion of funds under a control agreement (such
Collateral, and the Proceeds thereof, “Ordinary Course Collections”) shall
constitute an Enforcement Action for purposes of this Agreement unless the ABL
Claimholders as a result of an ABL Default fail to fund advances or revolving
loans to the Grantors (whether or not the conditions to funding are satisfied)
for more than 5 consecutive Business Days unless Term Loan Agent otherwise
consents to a different application. Ordinary Course Collections received by ABL
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, pursuant to the ABL Credit Agreement.

 



29



 

(c)               Except as otherwise provided in Section 2.1, any Term Loan
Priority Collateral, or Proceeds thereof, received in connection with any
Enforcement Action or in connection with any Insolvency Proceeding involving a
Grantor shall (at such time as such Term Loan Priority Collateral or Proceeds or
other amounts have been monetized) be applied:

 

(i)                 first, to the payment in full in cash of costs and expenses
of Term Loan Agent in connection with such Enforcement Action or Insolvency
Proceeding,

 

(ii)              second, to the Payment in Full of Term Loan Priority Debt,

 

(iii)            third, to the payment in full in cash of costs and expenses of
ABL Agent in connection with such Enforcement Action or Insolvency Proceeding,

 

(iv)             fourth, to the Payment in Full of ABL Priority Debt, and in the
case of payment of any revolving loans (other than pursuant to ABL DIP Financing
except in connection with the consummation of a plan of reorganization),
together with a concurrent permanent reduction of the ABL Priority Debt,

 

(v)               fifth, to the payment in full in cash of the Excess Term Loan
Debt in accordance with the Term Loan Documents,

 

(vi)             sixth, to the payment in full in cash of the Excess ABL Debt in
accordance with the ABL Documents.

 

(d)               Notwithstanding the foregoing, if any Enforcement Action with
respect to the Term Loan Priority Collateral produces non-cash Proceeds, then
such non-cash Proceeds shall be held by the Priority Agent as additional
collateral and, at such time as such non-cash Proceeds are monetized, shall be
applied by the Priority Agent in the order of application set forth above. Term
Loan Agent shall have no duty or obligation to Dispose of such non-cash Proceeds
and may Dispose of such non-cash Proceeds or continue to hold such non-cash
Proceeds, in each case, in its discretion; provided, that any non-cash Proceeds
received by Term Loan Agent (other than any non-cash Proceeds received on
account of any ABL Secured Claim) may be distributed by Term Loan Agent to the
Term Loan Claimholders in full or partial satisfaction of Term Loan Priority
Debt in an amount reasonably determined by Term Loan Agent acting at the
direction of the requisite Term Loan Claimholders or as a court of competent
jurisdiction may direct pursuant to a Final Order, including an order confirming
a plan of reorganization in an Insolvency Proceeding.

 



30



 

(e)               In the event that the ABL Agent or any other ABL Claimholder
receives any payment or proceeds from the Subordinated Creditor pursuant to the
terms of the Seller Subordination Agreement, so long as proceeds of ABL Priority
Collateral was not utilized to pay the Subordinated Creditors, then such payment
or proceeds shall immediately be turned over to the Term Loan Agent and applied
in accordance with Section 4.1(c).

 

4.2              Turnover.

 

(a)               Unless and until the Payment in Full of ABL Priority Debt has
occurred (irrespective of whether any Insolvency Proceeding has been commenced
by or against any Grantor) and except as otherwise provided in Section 2.1, any
ABL Priority Collateral, or Proceeds thereof (including assets or Proceeds
subject to Liens referred to in the final sentence of Section 2.3) received by
any of the Term Loan Claimholders in connection with an Enforcement Action with
respect to the Collateral by any of the Term Loan Claimholders, shall be
segregated and held in trust and forthwith paid over to ABL Agent in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. ABL Agent is hereby authorized to make any
such endorsements as agent for the Term Loan Claimholders and this authorization
is coupled with an interest and is irrevocable until the Payment in Full of ABL
Priority Debt.

 

(b)               Unless and until the Payment in Full of ABL Priority Debt has
occurred and except as otherwise expressly provided in Sections 6.5 or 6.9, if a
Grantor (or any of its assets) is the subject of an Insolvency Proceeding and if
any distribution is received by the Term Loan Claimholders (or any of them) on
account of their Term Loan Secured Claims in respect of their interest in the
ABL Priority Collateral in connection with such Insolvency Proceeding (unless
such distribution is made under a confirmed plan of reorganization of such
Grantor that is accepted by the requisite affirmative vote of each class
composed of the secured claims of the ABL Claimholders or otherwise provides for
the Payment in Full of ABL Priority Debt), then such distribution shall be
segregated and held in trust and forthwith paid over to ABL Agent for the
benefit of the ABL Claimholders in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.
Notwithstanding anything in this Agreement to the contrary, Term Loan
Claimholders may receive and retain any cash, debt, or equity securities on
account of Term Loan Deficiency Claims or in respect of any other portion of
their Term Loan Secured Claims that are not on account of their interest in the
ABL Priority Collateral.

 

(c)               Unless and until the Payment in Full of Term Loan Priority
Debt has occurred (irrespective of whether any Insolvency Proceeding has been
commenced by or against any Grantor) and except as otherwise provided in Section
2.1, any Term Loan Priority Collateral, or Proceeds thereof (including assets or
Proceeds subject to Liens referred to in the final sentence of Section 2.3
received by any of the ABL Claimholders in connection with an Enforcement Action
with respect to the Collateral by any of the ABL Claimholders, shall be
segregated and held in trust and forthwith paid over to Term Loan Agent for the
benefit of the Term Loan Claimholders in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Term Loan Agent is hereby authorized to make any such endorsements as
agent for the ABL Claimholders and this authorization is coupled with an
interest and is irrevocable until the Payment in Full of Term Loan Priority
Debt.

 



31



 

(d)               Unless and until the Payment in Full of Term Loan Priority
Debt has occurred and except as otherwise expressly provided in Sections 6.5 or
6.9, if a Grantor (or any of its assets) is the subject of an Insolvency
Proceeding and if any distribution is received by the ABL Claimholders (or any
of them) on account of their ABL Secured Claims in respect of their interest in
the Term Loan Priority Collateral in connection with such Insolvency Proceeding
(unless such distribution is made under a confirmed plan of reorganization of
such Grantor that is accepted by the requisite affirmative vote of each class
composed of the secured claims of the Term Loan Claimholders or otherwise
provides for the Payment in Full of Term Loan Priority Debt), then such
distribution shall be segregated and held in trust and forthwith paid over to
Term Loan Agent for the benefit of the Term Loan Claimholders in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Notwithstanding anything in this Agreement to
the contrary, ABL Claimholders may receive and retain any cash, debt, or equity
securities on account of ABL Deficiency Claims or in respect of any other
portion of their ABL Secured Claims that are not on account of their interest in
the Term Loan Priority Collateral.

 

(e)               Term Loan Agent agrees that if, at any time, all or part of
any payment with respect to any ABL Priority Debt secured by any ABL Priority
Collateral previously made shall be rescinded for any reason whatsoever, it will
upon request promptly pay over to ABL Agent any payment received by it in
respect of any such ABL Priority Collateral and shall promptly turn any such ABL
Priority Collateral then held by it over to ABL Agent, and the provisions set
forth in this Agreement will be reinstated as if such payment had not been made,
until the payment and satisfaction in full of such ABL Priority Debt.

 

(f)                ABL Agent agrees that if, at any time, all or part of any
payment with respect to any Term Loan Priority Debt secured by any Term Loan
Priority Collateral previously made shall be rescinded for any reason
whatsoever, it will upon request promptly pay over to Term Loan Agent any
payment received by it in respect of any such Term Loan Priority Collateral and
shall promptly turn any such Term Loan Priority Collateral then held by it over
to Term Loan Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the payment and
satisfaction in full of such Term Loan Priority Debt.

 

4.3              No Subordination of the Relative Priority of Claims. Anything
to the contrary contained herein notwithstanding, the subordination of the Liens
of the Term Loan Claimholders in respect of the ABL Priority Collateral to the
Liens of the ABL Claimholders therein and of the Liens of the ABL Claimholders
in respect of the Term Loan Priority Collateral to the Liens of the Term Loan
Claimholders therein as set forth herein is with respect to the priority of
their respective Liens in and to the Collateral held by or on behalf of them
only and shall not constitute a subordination in right of payment of the Term
Loan Debt to the ABL Debt or a subordination in right of payment of the ABL Debt
to the Term Loan Debt.

 



32



 

4.4              Non-Lienable Assets. Notwithstanding anything to the contrary
contained herein (including Section 4.3), if any assets, licenses, rights, or
privileges of any Grantor are incapable of being the subject of a Lien in favor
of a secured party including because of restrictions under applicable law, the
nature of the rights or interests of such Grantor, or the absence of a consent
to such Lien by a third party, and irrespective of whether the applicable
collateral documents attempt (or purport) to encumber such assets, licenses,
rights, or privileges (the “Inalienable Interests”), then ABL Agent and Term
Loan Agent agree that any distribution or recovery that the ABL Claimholders or
the Term Loan Claimholders may receive with respect to, or that is allocable to,
the value of any such Inalienable Interests, or any Proceeds thereof, whether
received in their capacity as unsecured creditors or otherwise, shall be turned
over and applied in accordance with Section 4.1 and 4.2 as if such distribution
or recovery were, or were on account of, Collateral or the Proceeds of
Collateral. With respect to Inalienable Interests that would be of the same type
as the ABL Priority Collateral if such Inalienable Interests were able to be
included in the Collateral, until the Payment in Full of ABL Priority Debt
occurs, Term Loan Agent hereby appoints ABL Agent, and any officer or agent of
ABL Agent, with full power of substitution, as the attorney-in-fact of each of
the Term Loan Claimholders for the limited purpose of carrying out the
provisions of this Section 4.4 and taking any action and executing any
instrument that ABL Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Section 4.4, which appointment is irrevocable
and coupled with an interest. With respect to Inalienable Interests that would
be of the same type as the Term Loan Priority Collateral if such Inalienable
Interests were able to be included in the Collateral, until the Payment in Full
of Term Loan Priority Debt occurs, ABL Agent hereby appoints Term Loan Agent,
and any officer or agent of Term Loan Agent, with full power of substitution,
the attorney-in-fact of each of the ABL Claimholders for the limited purpose of
carrying out the provisions of this Section 4.4 and taking any action and
executing any instrument that Term Loan Agent may reasonably deem necessary or
advisable to accomplish the purposes of this Section 4.4, which appointment is
irrevocable and coupled with an interest.

 

4.5              Application of Payments. Subject to the other terms of this
Agreement, all payments received (not in violation of this Agreement) by (a) the
ABL Claimholders may be applied, reversed, and reapplied, in whole or in part,
to the ABL Priority Debt to the extent provided for in the ABL Documents, and
(b) the Term Loan Claimholders may be applied, reversed, and reapplied, in whole
or in part, to the Term Loan Priority Debt to the extent provided for in the
Term Loan Documents.

 

4.6              Revolving Nature of ABL Debt. Term Loan Agent, acknowledges and
agrees that the ABL Credit Agreement includes a revolving commitment and that
the amount of the ABL Debt that may be outstanding at any time or from time to
time may be increased or reduced and subsequently reborrowed subject to the
terms hereof.

 

4.7              Voluntary and Mandatory Prepayments of the Term Loan Debt.
Neither Borrowers nor any Guarantor shall make any (a) voluntary prepayment of
the Term Loan Debt or the term debt included in ABL Debt, unless (i) no Default
(as defined in the ABL Credit Agreement) and no ABL Default has occurred and is
continuing or would immediately result therefrom, (ii) with respect to a
voluntary prepayment of term debt included in the ABL Debt, no Default (as
defined in the Term Loan Agreement) and no Term Loan Default has occurred and is
continuing or would immediately result therefrom and (iii) after giving effect
to any such voluntary prepayment, Excess Availability exceeds $3,000,000, or (b)
mandatory prepayment of the Term Loan Debt from Excess Cash Flow (as defined in
the Term Loan Agreement in effect on the date hereof) unless (i) no Default (as
defined in the ABL Credit Agreement) and no ABL Default has occurred and is
continuing or would immediately result therefrom, and (ii) after giving effect
to such voluntary prepayment, Excess Availability exceeds $750,000; provided,
that, to the extent Loan Parties were not permitted to make a mandatory
prepayment described in this clause (b) because such conditions were not met,
then the Loan Parties shall be obligated to make (and the Term Loan Claimholders
shall be permitted to accept) such payments on the next Business Day that such
conditions are satisfied so long as for the 30 day period ending on the date of
such prepayment, Excess Availability has exceeded the sum of $750,000. In
accepting any prepayment, all ABL Claimholders and all Term Loan Claimholders
shall be permitted to rely on a certificate from Holdings certifying as to the
satisfaction of the applicable condition regarding Excess Availability, and to
the extent Excess Availability is in fact less than the required levels above,
the ABL Claimholders and the Term Loan Claimholders shall have no obligation to
turn over any such prepayment and no liability for accepting such prepayment
when accepted in reliance on such certificate.

 



33



 

4.8              Payments on Warrant Obligations. Neither the Borrowers nor any
Guarantor shall make any cash payment under the Warrants or the Warrant Letter
(as defined in the Term Loan Agreement) including, without limitation, in
connection with the exercise of either of the Warrants and/or a sale to Holdings
of the corresponding Equity Interests (as defined in the Term Loan Credit
Agreement) issuable in connection therewith, pursuant to a sale of any Warrant
to Holdings, pursuant to a payment of the Buy-In Price (as defined in any
Warrant) or similar obligations, in each case, unless the Payment Conditions
have been satisfied.

 

SECTION 5.  Releases; Dispositions; Other Agreements.

 

5.1              Releases.

 

(a)               Prior to the Payment in Full of any Priority Debt and subject
to the other specific provisions of this Agreement including Section 5.1(e), the
Priority Agent shall have the exclusive right to make determinations regarding
the release or Disposition of any Priority Collateral pursuant to the terms of
the applicable Documents or in accordance with the provisions of this Agreement,
in each case without any consultation with or consent of any of the Junior
Claimholders.

 

(b)               If, in connection with an Enforcement Action by the Priority
Agent as provided for in Section 3 and prior to the Payment in Full of the
related Priority Debt, the Priority Agent releases any of its Liens on any part
of the Priority Collateral (or such Liens are released by operation of law),
then the Liens of the Junior Agent on such Priority Collateral, shall be
automatically, unconditionally, and simultaneously released to the extent, and
only to the extent, the Priority Agent has released its Liens in such Priority
Collateral.

 

(c)               If, in connection with any Disposition of any Priority
Collateral permitted under the terms of the ABL Documents and the Term Loan
Documents, each as in effect as of the date hereof, the Priority Agent releases
any of its Liens on the portion of the Priority Collateral that is the subject
of such Disposition, then the Liens of the Junior Agent on such Priority
Collateral shall be automatically, unconditionally, and simultaneously release
so long as the net cash Proceeds of any such Default Disposition are applied in
accordance with Section 4.1(a) (as if they were Proceeds received in connection
with an Enforcement Action).

 



34



 

(d)               In the event of any private or public Disposition of all or
any material portion of the Priority Collateral by one or more Grantors with the
consent of the Priority Agent after the occurrence and during the continuance of
an Event of Default (and prior to the Payment in Full of the Priority Debt),
including any Disposition contemplated by Section 9-620 of the UCC, which
Disposition is conducted by such Grantors with the consent of the Priority Agent
in connection with good faith efforts by the Priority Agent to collect the
Priority Debt through the Disposition of Priority Collateral (any such
Disposition, an “Default Disposition”), then the Liens of the Junior Agent shall
be automatically, unconditionally, and simultaneously released so long as (i)
such Default Disposition is conducted by the applicable Grantor(s) in a
commercially reasonable manner (as if such Disposition were a disposition of
collateral by a secured party in accordance with the UCC) and in accordance with
applicable law, (ii) the Priority Agent also releases its Liens on such Priority
Collateral, and (iii) the net cash Proceeds of any such Default Disposition are
applied in accordance with Section 4.1(a) (as if they were Proceeds received in
connection with an Enforcement Action).

 

(e)               To the extent that the Liens of the Junior Agent in and to any
Priority Collateral are to be released as provided in this Section 5.1,

 

(i)                 The Junior Agent shall promptly, upon the written request of
the Priority Agent, at the joint and several expense of the Grantors, execute
and deliver such release documents and confirmations of the authorization to
file UCC amendments, in each case, as the Priority Agent may reasonably require
in connection with such Disposition to evidence and effectuate such release;
provided, that any such release or UCC amendment by the Junior Agent shall not
extend to or otherwise affect any of the rights, if any, of Agent to the
Proceeds from any such Disposition of any Collateral,

 

(ii)              from and after the time that the Liens of the Priority Agent
in and to such Priority Collateral are released, the Junior Agent shall be
automatically and irrevocably deemed to have authorized the Priority Agent to
file UCC amendments releasing the Priority Collateral subject to such
Disposition,

 

(iii)            the Junior Claimholders shall be deemed to have consented under
the applicable Documents to such Disposition to the same extent as the consent
of the Priority Claimholders, and

 

(iv)             in accordance with the provisions of applicable law, the Liens
of the Junior Agent shall automatically attach to any Proceeds of any Collateral
subject to any such Disposition to the extent not used to repay Priority Debt.

 

(f)                Until the Payment in Full of the applicable Priority Debt
occurs, the Junior Agent hereby irrevocably constitutes and appoints the
Priority Agent and any officer or agent of the Priority Agent, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Junior Agent or in the Priority
Agent’s own name, from time to time in the Priority Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action with respect to the Priority Collateral and to execute and
deliver any and all documents and instruments with respect thereto that may be
necessary to accomplish the purposes of this Section 5.1, including any
financing statement amendments (form UCC-3) or any other endorsements or other
instruments of transfer or release with respect to the Priority Collateral;
provided that all such actions must be made without recourse or warranty to the
Junior Claimholders and the expenses of the Junior Agent shall have been
reimbursed by the Grantors.

 



35



 

(g)               To the extent any Claimholders (i) have released any Lien on
their Collateral or any Grantor with respect to their Debt, and any such Liens
or obligations are later reinstated, or (ii) obtain any new Liens from any
Grantor or obtain a guaranty from any Grantor of their Debt, then other
Claimholders shall be entitled to obtain a Lien on any such Collateral, subject
to the terms (including the lien subordination provisions) of this Agreement,
and a guaranty from such Grantor of their Debt, as the case may be.

 

5.2              Insurance.

 

(a)               Unless and until the Payment in Full of ABL Priority Debt has
occurred: (i) ABL Agent shall have the sole and exclusive right, subject to the
rights of Grantors under the ABL Documents, to adjust and settle any claim under
any insurance policy (other than business interruption) or any trade credit
insurance policy in each case, in respect of the ABL Priority Collateral in the
event of any loss thereunder (collectively, the “ABL Insured Claims”); and (ii)
all proceeds of any such insurance policy (other than business interruption) or
any trade credit insurance policy with respect to an insured claim on ABL
Priority Collateral shall be paid, subject to the rights of Grantors under the
ABL Documents and the Term Loan Documents, first to ABL Claimholders and Term
Loan Claimholders in accordance with the priorities set forth in Section 4.1,
until paid in full in cash, and second, to the Grantors, such other person as
may be entitled thereto, or as a court of competent jurisdiction may otherwise
direct. If any Term Loan Claimholders shall, at any time, receive any proceeds
of any such insurance policy or any trade credit insurance policy in
contravention of this Section 5.2(a), it shall pay such proceeds over to ABL
Agent in accordance with the terms of Section 4.2.

 

(b)               Unless and until the Payment in Full of Term Loan Priority
Debt has occurred: (i) the Term Loan Claimholders shall have the sole and
exclusive right, subject to the rights of Grantors under the Term Loan
Documents, to adjust and settle any claim under any insurance policy in the
event of any loss thereunder and to approve any award granted in any
condemnation, expropriation or similar proceeding (or any deed in lieu of
condemnation and/or expropriation) other than ABL Insured Claims and (ii) all
proceeds of any such insurance policy and any such award (or any payments with
respect to a deed in lieu of condemnation and/or expropriation) shall be paid,
subject to the rights of Grantors under the Term Loan Documents and the ABL
Documents, first to the Term Loan Claimholders and the ABL Claimholders in
accordance with the priorities set forth in Section 4.1, until paid in full in
cash, and second, to the Grantors, such other person as may be entitled thereto,
or as a court of competent jurisdiction may otherwise direct. If any ABL
Claimholders shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment in contravention of this Section 5.2(b), it
shall pay such proceeds over to Term Loan Agent in accordance with the terms of
Section 4.2.

 

(c)               In the event that any Proceeds are derived from any insurance
policy that covers ABL Priority Collateral and Term Loan Priority Collateral,
ABL Agent and Term Loan Agent will work jointly and in good faith to collect,
adjust or settle (subject to the rights of the Grantors under the ABL Documents
and the Term Loan Documents) any claim under the relevant insurance policy.

 



36



 

(d)               To effectuate the foregoing, Grantors shall provide ABL Agent
and Term Loan Agent with separate lender’s loss payable endorsements naming
themselves as loss payee and additional insured, as their interests may appear,
with respect to policies which insure Collateral hereunder.

 

(e)               Notwithstanding anything contained in this Agreement to the
contrary, in the event that any Proceeds derived from any insurance policy
includes both ABL Priority Collateral and Term Loan Priority Collateral, if the
ABL Agent and Term Loan Agent are unable to agree in writing upon an allocation
of such Proceeds which does not result in Payment in Full of ABL Priority Debt
and the Payment in Full of Term Loan Priority Debt, then the ABL Agent and the
Term Loan Agent shall use commercially reasonable efforts in good faith to
negotiate a proper allocation of such Proceeds as between ABL Priority
Collateral and Term Loan Priority Collateral and if no such agreement occurs,
then such allocations will be as determined by a Final Order.

 

5.3              Amendments; Refinancings.

 

(a)               The ABL Documents may be amended, supplemented, waived or
otherwise modified in accordance with their terms and the ABL Debt may be
Refinanced, in each case without notice to, or the consent of, the Term Loan
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, that, in the case of a Refinancing, the holders of
such Refinancing debt shall have bound themselves (in a writing addressed to
Term Loan Agent) to the terms of this Agreement; provided further, that any such
amendment, supplement, modification, waiver or Refinancing shall not, without
the prior written consent of Term Loan Agent (which it shall be authorized to
consent to based upon an affirmative vote of the Term Loan Claimholders holding
no more than a majority of the debt under the Term Loan Agreement):

 

(i)                 contravene the provisions of this Agreement;

 

(ii)              increase the “Applicable Margin” or similar component of the
interest rate (including any “floor”) by more than 3.00 percentage points per
annum (excluding increases resulting from (A) increases in the underlying
reference rate not caused by an amendment, supplement, modification or
Refinancing of the ABL Credit Agreement, (B) the application of the pricing grid
set forth in the ABL Credit Agreement as in effect on the date hereof, or (C)
the accrual of interest at the default rate set forth in the ABL Credit
Agreement as in effect on the date hereof);

 

(iii)            change to earlier dates any dates upon which payments of
principal or interest are due thereon or extend the scheduled final maturity
date of the ABL Debt beyond the scheduled maturity date of the Term Debt set
forth in the Term Loan Documents;

 



37



 

(iv)             modify (or have the effect of a modification of) the mandatory
prepayment, redemption or defeasance provisions of the ABL Credit Agreement or
any ABL Document in a manner that makes them more restrictive to Grantors than
as in effect on the date hereof (other than such modifications that permit
payments to permanently reduce the Term Loan Debt or with respect to a
Disposition of ABL Priority Collateral after an ABL Default); or

 

(v)               change any covenants, defaults, or events of default under the
ABL Credit Agreement or any other ABL Document (including the addition of
covenants, defaults, or events of default not contained in the ABL Credit
Agreement or other ABL Documents as in effect on the date hereof) to restrict
any Grantor from making payments of the Term Loan Debt that would otherwise be
permitted under the ABL Documents as in effect on the date hereof.

 

(b)               The Term Loan Documents may be amended, supplemented, waives
or otherwise modified in accordance with their terms and the Term Loan Debt may
be Refinanced, in each case without notice to, or the consent of, any of the ABL
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, that, in the case of a Refinancing, the holders of
such Refinancing debt shall have bound themselves (in a writing addressed to ABL
Agent) to the terms of this Agreement; provided further, that any such
amendment, supplement, modification, or waiver or Refinancing shall not, without
the prior written consent of ABL Agent (which it shall be authorized to consent
to based upon an affirmative vote of the ABL Claimholders holding no more than a
majority of the ABL Debt):

 

(i)                 contravene the provisions of this Agreement;

 

(ii)              increase the “Applicable Margin” or similar component of the
cash pay portion of any interest rate by more than 3.00 percentage points per
annum (excluding increases resulting from (A) increases in the underlying
reference rate not caused by an amendment, supplement, modification or
Refinancing of the Term Loan Agreement, (B) the application of the pricing grid
set forth in the Term Loan Agreement as in effect on the date hereof, or (C) the
accrual of interest at the default rate set forth in the Term Loan Credit
Agreement as in effect on the date hereof);

 

(iii)            change to earlier dates any dates upon which payments of
principal or interest are due thereon or shorten the final maturity date of the
Term Debt to be due within six (6) months of the scheduled maturity date of the
ABL Debt;

 

(iv)             change any covenants, defaults, or events of default under the
Term Loan Agreement or any other Term Loan Document (including the addition of
covenants, defaults, or events of default not contained in the Term Loan
Agreement or other Term Loan Documents as in effect on the date hereof) to
restrict any Grantor from making payments of the ABL Debt that would otherwise
be permitted under the Term Loan Documents as in effect on the date hereof; or

 

(v)               modify (or have the effect of a modification of) the mandatory
prepayment, redemption or defeasance provisions of the Term Loan Agreement or
any Term Loan Document in a manner that makes them more restrictive to Grantors
(other than such modifications that permit payments to permanently reduce the
ABL Debt or with respect to a Disposition of Term Loan Priority Collateral after
a Term Loan Default has occurred and is continuing).

 



38



 

5.4              Bailee for Perfection.

 

(a)               ABL Agent and Term Loan Agent each agree to hold that part of
the Collateral that is in its possession (or in the possession of its agents or
bailees), to the extent that possession is necessary to perfect a Lien thereon
under the UCC or other applicable law (such possessory Collateral being referred
to as the “Pledged Collateral”), as gratuitous bailee and as a non-fiduciary
representative for Term Loan Agent or ABL Agent, as applicable, solely for the
purpose of perfecting the security interest granted under the Term Loan
Documents or the ABL Documents, as applicable, subject to the terms and
conditions of this Section 5.4. Term Loan Agent hereby appoints ABL Agent as its
gratuitous bailee and non-fiduciary representative for the purposes of
perfecting their security interest in all Pledged Collateral in which ABL Agent
has a perfected security interest under the UCC. ABL Agent hereby appoints Term
Loan Agent as its gratuitous bailee and non-fiduciary representative for the
purposes of perfecting their security interest in all Pledged Collateral in
which Term Loan Agent has a perfected security interest under the UCC. Each of
ABL Agent and Term Loan Agent hereby accept such appointments pursuant to this
Section 5.4 Subject to Sections 2.1 and 4 and unless and until the Payment in
Full of ABL Priority Debt, Term Loan Agent agrees to promptly notify ABL Agent
of any Pledged Collateral constituting ABL Priority Collateral held by it or by
any other Term Loan Claimholder, and, immediately upon the request of ABL Agent
to deliver to ABL Agent any such Pledged Collateral, together with any necessary
endorsements (or otherwise allow ABL Agent to obtain possession of such Pledged
Collateral) for Disposition and distribution of Proceeds in accordance with
Sections 2 and 4. Subject to Sections 2.1 and 4 and unless and until the Payment
in Full of Term Loan Priority Debt and payment in full in cash of all Excess
Term Loan Debt, ABL Agent agrees to promptly notify Term Loan Agent of any
Pledged Collateral constituting Term Loan Priority Collateral held by it or by
any other ABL Claimholder, and, immediately upon the request of Term Loan Agent
to deliver to Term Loan Agent any such Pledged Collateral held by it or by any
other ABL Claimholder, together with any necessary endorsements (or otherwise
allow Term Loan Agent to obtain possession of such Pledged Collateral) for
Disposition and distribution of Proceeds in accordance with Sections 2.1 and 4.

 

(b)               ABL Agent shall have no obligation whatsoever to any of the
Term Loan Claimholders to ensure that the Pledged Collateral is genuine or owned
by any of Grantors or to preserve rights or benefits of any person except as
expressly set forth in this Section 5.4. Term Loan Agent shall have no
obligation whatsoever to any of the ABL Claimholders to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any person except as expressly set forth in this Section 5.4. The
duties or responsibilities of ABL Agent under this Section 5.4 shall be limited
solely to holding the Pledged Collateral as bailee and non-fiduciary
representative in accordance with this Section 5.4 and delivering any Pledged
Collateral in its possession (or in the possession of its agents or bailees)
upon a Payment in Full of ABL Priority Debt as provided in Section 5.6. The
duties or responsibilities of Term Loan Agent under this Section 5.4 shall be
limited solely to holding the Pledged Collateral as bailee and non-fiduciary
representative in accordance with this Section 5.4 and delivering any Pledged
Collateral in its possession (or in the possession of its agents or bailees) as
provided in Section 5.6.

 



39



 

(c)               ABL Agent, in acting pursuant to this Section 5.4, shall not
have, or be deemed to have, a fiduciary relationship in respect of any of the
Term Loan Claimholders. Term Loan Agent, in acting pursuant to this Section 5.4,
shall not have, or be deemed to have, a fiduciary relationship in respect of any
of the ABL Claimholders.

 

5.5              When Payment in Full of ABL Priority Debt or Payment in Full of
Term Loan Priority Debt Deemed to Not Have Occurred.

 

(a)               If any Borrower enters into any Refinancing of the ABL Debt
that is intended to be secured by the ABL Priority Collateral on a first
priority basis, then a Payment in Full of ABL Priority Debt shall be deemed not
to have occurred for all purposes of this Agreement, and the obligations under
such Refinancing of such ABL Debt shall be treated as ABL Debt for all purposes
of this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and ABL Agent under the ABL Documents
effecting such Refinancing shall be ABL Agent for all purposes of this
Agreement. ABL Agent under such ABL Documents shall agree (in a writing
addressed to Term Loan Agent) to be bound by the terms of this Agreement.

 

(b)               If Borrowers enter into any Refinancing of the Term Loan Debt
that is intended to be secured by the Term Loan Priority Collateral on a first
priority basis, then a Payment in Full of Term Loan Priority Debt shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Term Loan Debt shall be treated as
Term Loan Debt for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, and Term
Loan Agent under the Term Loan Documents effecting such Refinancing shall be
Term Loan Agent for all purposes of this Agreement. Term Loan Agent under such
Term Loan Documents shall agree (in a writing addressed to ABL Agent) to be
bound by the terms of this Agreement.

 

5.6              Transfer of Pledged Collateral; Other Actions.

 

(a)               Subject to Sections 2.1 and 4 and upon the Payment in Full of
ABL Priority Debt, ABL Agent hereby agrees to the extent permitted by applicable
law, upon the written request of Term Loan Agent (with all costs and expenses in
connection therewith to be for the account of Term Loan Agent and to be paid by
Grantors):

 

(i)                 ABL Agent shall, without recourse or warranty, take
commercially reasonable steps to transfer the possession of the Pledged
Collateral, if any, then in its possession to Term Loan Agent, except in the
event and to the extent (A) such Collateral is sold, liquidated, or otherwise
disposed of by any of the ABL Claimholders or by a Grantor as provided herein in
full or partial satisfaction of any of the ABL Priority Debt or (B) it is
otherwise required by any order of any court or other governmental authority or
applicable law; and

 

(ii)              in connection with the terms of any collateral access
agreement, whether with a landlord, processor, warehouseman, or other third
party or any control agreement, ABL Agent shall notify the other parties thereto
that it no longer has rights as secured party thereunder.

 



40



 

(b)               Subject to Sections 2.1 and 4 and upon the Payment in Full of
the Term Loan Priority Debt, the Term Loan Agent hereby agrees to the extent
permitted by applicable law, upon the written request of the ABL Agent (with all
costs and expenses in connection therewith to be for the account of ABL Agent
and to be paid by Grantors):

 

(i)                 Term Loan Agent shall, without recourse or warranty, take
commercially reasonable steps to transfer the possession of the Pledged
Collateral, if any, then in its possession to ABL Agent, except in the event and
to the extent (A) such Collateral is sold, liquidated, or otherwise disposed of
by any of the Term Loan Claimholders or by a Grantor as provided herein in full
or partial satisfaction of any of the Term Loan Priority Debt or (B) it is
otherwise required by any order of any court or other governmental authority or
applicable law; and

 

(ii)              in connection with the terms of any collateral access
agreement, whether with a landlord, processor, warehouseman, or other third
party or any control agreement, Term Loan Agent shall notify the other parties
thereto that it no longer has rights as secured party thereunder.

 

(c)               The foregoing provisions shall not impose on any of the ABL
Claimholders or any of the Term Loan Claimholders any obligations that would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or other governmental authority or any applicable
law or give rise to risk of legal liability.

 

SECTION 6.  Insolvency Proceedings.

 

6.1              Enforceability and Continuing Priority. This Agreement shall be
applicable both before and after the commencement of any Insolvency Proceeding
and all converted or succeeding cases in respect thereof. The relative rights of
the Claimholders in or to any distributions from or in respect of any
Collateral, or Proceeds of Collateral, shall continue after the commencement of
any Insolvency Proceeding. Accordingly, the provisions of this Agreement are
intended to be and shall be enforceable as a subordination agreement within the
meaning of Section 510 of the Bankruptcy Code (or any similar Bankruptcy Law).

 

6.2              Financing.

 

(a)               Until the Payment in Full of ABL Priority Debt, if any Grantor
shall be subject to any Insolvency Proceeding and if ABL Agent consents to the
use of cash collateral (as such term is defined in Section 363(a) of the
Bankruptcy Code (or similar Bankruptcy Law)) constituting ABL Priority
Collateral (herein, “ABL Cash Collateral”), or consents to such Grantor
obtaining financing from any of the ABL Claimholders, provided under Section 364
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law
secured solely by a Lien on such ABL Priority Collateral (such financing, an
“ABL DIP Financing”), and if such ABL Cash Collateral use or ABL DIP Financing,
as applicable, meets the applicable ABL DIP Financing Conditions, then Term Loan
Agent unconditionally agrees that it will consent as a secured creditor to such
ABL Cash Collateral use and will raise no objection as a secured creditor to
such ABL DIP Financing, as applicable, and, if ABL DIP Financing is involved,
Term Loan Agent will subordinate its Liens in the ABL Priority Collateral (and
in any other assets (other than Term Loan Priority Collateral) of the Grantors
that may serve as collateral (including avoidance actions or the proceeds
thereof) for such ABL DIP Financing) to the Liens securing such ABL DIP
Financing so long as the Term Loan Agent is not prohibiting from seeking
adequate protection as contemplated by Section 6.5. Term Loan Agent agrees that
it shall not, and nor shall any of the Term Loan Claimholders, directly or
indirectly, provide, offer to provide, or support any DIP Financing secured by a
Lien on the ABL Priority Collateral senior to or pari passu with the Liens
securing the ABL Priority Debt. If, in connection with any ABL Cash Collateral
use or ABL DIP Financing, any Liens on the ABL Priority Collateral held by the
ABL Claimholders to secure the ABL Debt are subject to a surcharge or are
subordinated to an administrative priority claim, a professional fee
“carve-out,” or fees owed to the United States Trustee, then the Liens on the
ABL Priority Collateral of the Term Loan Claimholders securing the Term Loan
Priority Debt shall also be subordinated to such interest or claim and shall
remain subordinated to the Liens on the ABL Priority Collateral of the ABL
Claimholders consistent with this Agreement. The foregoing to the contrary
notwithstanding but subject to Section 2.2, the Term Loan Claimholders may
oppose or raise any objections to such use of ABL Cash Collateral or ABL DIP
Financing that could be raised by a creditor of Grantors whose claims are not
secured by Liens on ABL Priority Collateral, provided that such opposition or
objections are not based on their status as secured creditors.

 



41



 

(b)               Until the Payment in Full of Term Loan Priority Debt, if any
Grantor shall be subject to any Insolvency Proceeding and if Term Loan Agent
consents to the use of cash collateral (as such term is defined in Section
363(a) of the Bankruptcy Code (or similar Bankruptcy Law)) constituting Term
Loan Priority Collateral (herein, “Term Loan Cash Collateral”), or consents to
such Grantor obtaining financing from the Term Loan Claimholders provided under
Section 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law secured by a Lien on such Term Loan Priority Collateral (such
financing, a “Term Loan DIP Financing”), and if such Term Loan Cash Collateral
use or Term Loan DIP Financing, as applicable, meets the applicable Term Loan
DIP Financing Conditions, then ABL Agent unconditionally agrees that it will
consent as a secured creditor to such Term Loan Cash Collateral use and will
raise no objection as a secured creditor to such Term Loan DIP Financing, as
applicable, and, if Term Loan DIP Financing is involved, ABL Agent will
subordinate its Liens in the Term Loan Priority Collateral (and in any other
assets other than ABL Priority Collateral of the Grantors that may serve as
collateral (including avoidance actions or the proceeds thereof) for such Term
Loan DIP Financing) to the Liens securing such Term Loan DIP Financing so long
as the ABL Agent is not prohibiting from seeking adequate protection as
contemplated by Section 6.5. ABL Agent agrees that it shall not, and nor shall
any of the ABL Claimholders, directly or indirectly, provide, offer to provide,
or support any DIP Financing secured by a Lien on the Term Loan Priority
Collateral that is senior to or pari passu with the Liens securing the Term Loan
Priority Debt. If, in connection with any Term Loan Cash Collateral use or Term
Loan DIP Financing, any Liens on the Term Loan Priority Collateral held by the
Term Loan Claimholders to secure the Term Loan Debt are subject to a surcharge
or are subordinated to an administrative priority claim, a professional fee
“carve-out,” or fees owed to the United States Trustee, then the Liens on the
Term Loan Priority Collateral of the ABL Claimholders securing the ABL Debt
shall also be subordinated to such interest or claim and shall remain
subordinated to the Liens on the Term Loan Priority Collateral of the Term Loan
Claimholders consistent with this Agreement. The foregoing to the contrary
notwithstanding but subject to Section 2.2, the ABL Claimholders may oppose or
raise any objections to use of Term Loan Cash Collateral or Term Loan DIP
Financing that could be raised by a creditor of Grantors whose claims are not
secured by Liens on Term Loan Priority Collateral, provided that such opposition
or objections are not based on their status as secured creditors.

 



42



 

(c)               All Liens granted to ABL Agent or Term Loan Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the parties to be and shall be deemed to be subject to the Lien priorities in
Section 2.1 and the other terms and conditions of this Agreement.

 

6.3              Sales. Each Junior Agent agrees that it will consent to, and
will not object or oppose, or support, directly or indirectly, any other person
seeking to object or oppose, a motion by a Grantor that is supported by the
Priority Agent to Dispose of any of its Priority Collateral free and clear of
the Liens of the Junior Agent under Section 363 or 1129 of the Bankruptcy Code
(or under any similar provision of any applicable Bankruptcy Law) if (a) the
Priority Agent has consented to the sale of such Collateral free and clear of
the Liens of the Priority Agent, (b) such motion does not impair, subject to the
priorities set forth in this Agreement, the rights of the Junior Claimholders
under Section 363(k) of the Bankruptcy Code or similar provision of any
applicable Bankruptcy Law (so long as the right of the Junior Claimholders to
offset their claims against the purchase price only arises after the Priority
Debt has been paid in full in cash), and (c) either (i) pursuant to court order,
the Liens of the Junior Agent attach to the net Proceeds of the Disposition with
the same priority and validity as the Liens held by such Junior Agent on such
Priority Collateral, and the Liens remain subject to the terms of this
Agreement, or (ii) the Proceeds of the Disposition are applied to permanently
reduce the ABL Priority Debt or Term Loan Priority Debt, as applicable, in
accordance with Section 4.1. The foregoing to the contrary notwithstanding but
subject to Section 2.2, the Junior Claimholders may oppose or raise any
objections to such Disposition of such Priority Collateral that could be raised
by a creditor of Grantors whose claims are not secured by Liens on such Priority
Collateral, provided that such opposition or objections are not based on their
status as secured creditors (without limiting the foregoing, the Junior
Claimholders may not oppose or raise any objections based on rights afforded by
Sections 363(e) and (f) of the Bankruptcy Code to secured creditors (or any
comparable provision of any other Bankruptcy Law) with respect to the Liens
granted to the Junior Agent in respect of such assets).

 

6.4              Relief from the Automatic Stay. Until the Payment in Full of
Priority Debt has occurred, Junior Agent agrees not to (a) seek (or support any
other person seeking) relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any Priority Collateral, without the prior
written consent of Priority Agent; provided, that Junior Agent may seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of such Priority Collateral if and to the extent that Priority Agent has
obtained relief from or modification of such stay in respect of the Priority
Collateral, or (b) oppose any request by the Priority Agent or any Priority
Claimholder to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any Priority Collateral.

 

6.5              Adequate Protection. In any Insolvency Proceeding involving a
Grantor,

 

(a)               each Junior Claimholder agrees that it shall not object to or
contest, or support any other person objecting or contesting (and instead shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right to do so):

 



43



 

(i)                 any request by any Priority Claimholder with respect to any
Priority Collateral prior to the applicable Payment in Full of Priority Debt,
for “adequate protection” (within the meaning of such term under the Bankruptcy
Code and any similar concept under applicable Bankruptcy Law) of its interest in
the Priority Collateral, including a request for replacement or additional Liens
on post-petition assets of the same type as such Priority Collateral; provided,
any ABL Claimholder, solely in its capacity as a Priority Claimholder, may
object to adequate protection in the form of cash payments to the extent such
payment is sought to be paid from ABL Priority Collateral or the Proceeds
thereof and any Term Loan Claimholder, solely in its capacity as a Priority
Claimholder, may object to adequate protection in the form of cash payments to
the extent such payment is sought to be paid from Term Loan Priority Collateral
or the Proceeds thereof;

 

(ii)              as applicable any (A) objection by any Priority Claimholder to
any motion, relief, action, or proceeding based on such Priority Claimholders
claiming a lack of adequate protection with respect to its Liens in their
Priority Collateral, or (B) request by any of the Priority Claimholders for
relief from the automatic stay with respect to its Priority Collateral.

 

(b)               if any Priority Claimholder is granted adequate protection
with respect to its rights in the Priority Collateral in the form of an
additional or replacement Lien with respect to assets of the type included in
such Priority Collateral, then Priority Agent agrees that Junior Agent shall
also be entitled to seek, without objection from the Priority Claimholders,
adequate protection in the form of an additional or replacement Lien with
respect to the assets that are the subject of the Priority Claimholder’s
additional or replacement Lien, which additional or replacement adequate
protection Lien of the Junior Agent, if obtained, shall be subordinate to the
adequate protection Liens in and to such assets securing the Priority Debt on
the same basis as the other Liens securing the Junior Debt on the Junior
Priority Collateral are subordinated to the Liens on the Priority Collateral
securing the Priority Debt under this Agreement;

 

(c)               no Junior Claimholder may seek adequate protection with
respect to its rights in the Priority Collateral except for adequate protection
in the form of an additional or replacement Lien in and to existing or future
assets of Grantors, and Junior Agent agrees that Priority Agent shall also be
entitled to seek, without objection from the Junior Claimholders, a senior
adequate protection Lien in and to such existing or future assets of Grantors as
security for the Priority Debt and that any adequate protection Lien in and to
the Priority Collateral securing the Junior Debt shall be subordinated to such
senior adequate protection Lien in and to the Priority Collateral securing the
Priority Debt on the same basis as the other Liens securing the Junior Debt are
subordinated to the Liens on the Priority Collateral securing the Priority Debt
under this Agreement;

 

(d)               any adequate protection granted in favor of any Priority
Claimholder in the form of a superpriority or other administrative expense claim
and any claim in favor of any Priority Claimholder arising under Section 507(b)
of the Bankruptcy Code (or similar Bankruptcy Law) (“Senior 507(b) Claims”),
shall be pari passu with the grant of adequate protection in favor of the other
Priority Claimholders in the form of a superpriority or other administrative
expense claim and any Senior 507(b) Claims in favor of such other Priority
Claimholders;

 



44



 

(e)               any claim arising under Section 507(b) of the Bankruptcy Code
in favor of any Junior Claimholder shall be pari passu with the claims arising
under Section 507(b) of the Bankruptcy Code (or similar Bankruptcy Law) in favor
of the other Junior Claimholders (collectively, “Junior 507(b) Claims”), all
Junior 507(b) Claims shall be junior and subordinate in right of payment to the
Senior 507(b) Claims, and the holders of the Junior 507(b) Claims agree that, in
connection with any plan of reorganization in such Insolvency Proceeding, such
Junior 507(b) Claims may be paid in any combination of cash, securities, or
other property having a present value equal to the amount of such Junior 507(b)
Claims as of the effective date of confirmation of such plan;

 

(f)                No Junior Claimholder shall object to, oppose, or challenge
the determination of the extent of any Liens held by any of the Priority
Claimholders, the value of Collateral securing any claims of Priority
Claimholders under Section 506(a) of the Bankruptcy Code or any claim by any
Priority Claimholder for allowance of Priority Debt consisting of post-petition
interest, fees, or expenses.

 

6.6              Specific Sections of the Bankruptcy Code. The Junior
Claimholders shall not object to, oppose, support any objection, or take any
other action to impede, the right of any Priority Claimholder to make an
election under Section 1111(b)(2) of the Bankruptcy Code (or similar provision
of Bankruptcy Law). The Junior Claimholders waive any claim they may hereafter
have against any Priority Claimholder arising out of the election by any
Priority Claimholder of the application of Section 1111(b)(2) of the Bankruptcy
Code (or similar provision of Bankruptcy Law). The Junior Claimholders agree
that they will not, directly or indirectly, assert or support the assertion of,
and hereby waive any right that they may have to assert or support the assertion
of any claim under Section 506(c) or the “equities of the case” exception of
Section 552(b) of the Bankruptcy Code (or similar provisions of Bankruptcy Law)
as against any Priority Claimholder or with respect to any of the Priority
Collateral to the extent securing the Priority Debt; provided, that nothing
herein shall restrict the holder of any DIP Financing from having, or seeking to
have, such DIP Financing repaid, in whole or in part, from the proceeds of the
assertion of any claim under Section 506(c) of the Bankruptcy Code (or any
similar provision of any other Bankruptcy Law).

 

6.7              No Waiver; Limitation.

 

(a)               Subject to Sections 3.1(a), 3.2(a), and the other provisions
of Section 6, nothing contained herein shall prohibit or in any way limit any
Agent or any other Claimholder from objecting in any Insolvency Proceeding
involving a Grantor to any action taken by the other Agent or any other
Claimholder, including the seeking by the other Agent or any other Claimholder
of adequate protection or the assertion by the other Agent or any other
Claimholder of any of its rights and remedies under the Term Loan Documents or
the ABL Documents, as applicable.

 

6.8              Avoidance Issues. If any Claimholder is required in any
Insolvency Proceeding or otherwise to turn over, disgorge, or otherwise pay to
the estate of any Grantor any amount paid in respect of the Debt of such
Claimholder (or if any Claimholder elects to do so upon the advice of counsel)
(a “Recovery”), then such Claimholder shall be entitled to a reinstatement of
the applicable Debt with respect to all such amounts, and all rights, interests,
priorities, and privileges recognized in this Agreement shall apply with respect
to any such Recovery. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

 



45



 

6.9              Plan of Reorganization.

 

(a)               If, in any Insolvency Proceeding involving a Grantor, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a confirmed plan of
reorganization or similar dispositive restructuring plan, compromise or
arrangement, both on account of ABL Debt and on account of Term Loan Debt, then,
to the extent the debt obligations distributed on account of the ABL Debt and on
account of the Term Loan Debt are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

(b)               The provisions of Section 1129(b)(1) of the Bankruptcy Code
(or similar Bankruptcy Law) notwithstanding, the Claimholders agree that they
will not propose, support, or vote in favor of any plan of reorganization,
compromise, arrangement or similar proposal of a Grantor that is inconsistent
with the priorities or other provisions of this Agreement.

 

SECTION 7.  Reliance; Waivers; Etc.

 

7.1              Reliance. Other than any reliance on the terms of this
Agreement, ABL Agent acknowledges that it and each of the other ABL Claimholders
have, independently and without reliance on any of the Term Loan Claimholders,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into each of the ABL Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the ABL Documents or
this Agreement. Other than any reliance on the terms of this Agreement, Term
Loan Agent acknowledges that it and each of the other Term Loan Claimholders
have, independently and without reliance on any of the ABL Claimholders, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Term Loan Documents and
be bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Term Loan Documents
or this Agreement.

 

7.2              No Warranties or Liability. ABL Agent acknowledges and agrees
that none of the Term Loan Claimholders have made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability, or enforceability of any of the Term
Loan Documents, the ownership of any Collateral, or the perfection or priority
of any Liens thereon. Except as otherwise expressly provided herein, the Term
Loan Claimholders will be entitled to manage and supervise their respective
loans and extensions of credit under the Term Loan Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate. Term
Loan Agent acknowledges and agrees that none of the ABL Claimholders has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability, or enforceability
of any of the ABL Documents, the ownership of any Collateral, or the perfection
or priority of any Liens thereon. Except as otherwise expressly provided herein,
the ABL Claimholders will be entitled to manage and supervise their respective
loans and extensions of credit under the ABL Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate. The Term
Loan Claimholders shall have no duty to the ABL Claimholders, and the ABL
Claimholders shall have no duty to the Term Loan Claimholders, to act or refrain
from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Grantor (including the ABL Documents and the Term Loan Documents), regardless of
any knowledge thereof which they may have or be charged with.

 



46



 

7.3              No Waiver of Lien Priorities.

 

(a)               No right of any of the Claimholders, any Agent or any of them
to enforce any provision of this Agreement or any Loan Document shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Grantor or by any act or failure to act by any other Claimholder or
any Agent, or by any noncompliance by any person with the terms, provisions, and
covenants of this Agreement, any of the Loan Documents, regardless of any
knowledge thereof which any Agent or any other Claimholder may have (or be
otherwise charged with).

 

(b)               Without in any way limiting the generality of the foregoing
provisions of Section 7.3(a) (but subject to any rights of Grantors under the
ABL Documents and subject to the provisions of Section 5.3(a)), the ABL
Claimholders may, at any time and from time to time in accordance with the ABL
Documents or applicable law, without the consent of, or notice to, any of the
Term Loan Claimholders, without incurring any liabilities to any of the Term
Loan Claimholders and without impairing or releasing the Lien priorities and
other benefits provided in this Agreement (even if any right of subrogation or
other right or remedy of any of the Term Loan Claimholders is affected,
impaired, or extinguished thereby) do any one or more of the following without
the prior written consent of Term Loan Agent:

 

(i)                 change the manner, place, or terms of payment or change or
extend the time of payment of, or amend, renew, exchange, increase, or alter,
the terms of any of the ABL Debt or any Lien on any ABL Collateral or guarantee
thereof or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the ABL
Debt, without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify, or supplement in
any manner any Liens held by any of the ABL Claimholders, the ABL Debt, or any
of the ABL Documents;

 

(ii)              sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order all or any part of the ABL
Priority Collateral or any liability of any Grantor to any of the ABL
Claimholders, or any liability incurred directly or indirectly in respect
thereof;

 

(iii)            settle or compromise any ABL Debt or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the ABL Debt) in any manner or order; and

 



47



 

(iv)             exercise or delay in or refrain from exercising any right or
remedy against any Grantor or any other person, elect any remedy and otherwise
deal freely with any Grantor or any ABL Priority Collateral and any guarantor or
any liability of any Grantor to any of the ABL Claimholders or any liability
incurred directly or indirectly in respect thereof.

 

(c)               Except as otherwise provided herein, Term Loan Agent also
agrees that the ABL Claimholders shall have no liability to any of the Term Loan
Claimholders, and Term Loan Agent hereby waives any claim of the Term Loan
Claimholders against any of the ABL Claimholders arising out of any and all
actions which any of the ABL Claimholders may, pursuant to the terms hereof,
take, permit, or omit to take with respect to:

 

(i)                 the ABL Documents;

 

(ii)              the collection of the ABL Debt; or

 

(iii)            the foreclosure upon, or sale, liquidation, or other
disposition of, or the failure to foreclose upon, or sell, liquidate, or
otherwise dispose of, any ABL Priority Collateral.

 

Term Loan Agent agrees that the ABL Claimholders have no duty to the Term Loan
Claimholders in respect of the maintenance or preservation of the ABL Priority
Collateral, the ABL Debt, or otherwise.

 

(d)               Without in any way limiting the generality of the provisions
of Section 7.3(a) (but subject to any rights of Grantors under the Term Loan
Documents and subject to the provisions of Section 5.3(b)) the Term Loan
Claimholders may, at any time and from time to time in accordance with the Term
Loan Documents or applicable law, without the consent of, or notice to, any of
the ABL Claimholders, without incurring any liabilities to any of the ABL
Claimholders and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of any of the ABL Claimholders is affected, impaired, or
extinguished thereby) do any one or more of the following without the prior
written consent of ABL Agent:

 

(i)                 change the manner, place, or terms of payment or change or
extend the time of payment of, or amend, renew, exchange, increase, or alter,
the terms of any of the Term Loan Debt or any Lien on any Term Loan Collateral
or guarantee thereof or any liability of any Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the Term Loan Debt, without any restriction as to the tenor or
terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify, or supplement in any manner any Liens held by the Term Loan
Claimholders, the Term Loan Debt, or any of the Term Loan Documents;

 

(ii)              subject to Section 3.9, sell, exchange, release, surrender,
realize upon, enforce or otherwise deal with in any manner and in any order any
part of the Term Loan Priority Collateral or any liability of any Grantor to any
Term Loan Claimholder, or any liability incurred directly or indirectly in
respect thereof;

 



48



 

(iii)            settle or compromise any Term Loan Debt or any other liability
of any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Term Loan Debt) in any manner or order;
and

 

(iv)             exercise or delay in or refrain from exercising any right or
remedy against any Grantor or any other person, elect any remedy and otherwise
deal freely with any Grantor or any Term Loan Priority Collateral and any
guarantor or any liability of any Grantor to any Term Loan Claimholder or any
liability incurred directly or indirectly in respect thereof.

 

(e)               Except as otherwise provided herein, ABL Agent also agrees
that the Term Loan Claimholders shall have no liability to any of the ABL
Claimholders, and ABL Agent hereby waives any claim of the ABL Claimholders
against any of the Term Loan Claimholders arising out of any and all actions
which any of the Term Loan Claimholders may, pursuant to the terms hereof, take,
permit or omit to take with respect to:

 

(i)                 the Term Loan Documents;

 

(ii)              the collection of the Term Loan Debt; or

 

(iii)            the foreclosure upon, or sale, liquidation, or other
disposition of, or the failure to foreclose upon, or sell, liquidate, or
otherwise dispose of, any Term Loan Priority Collateral.

 

ABL Agent agrees that the Term Loan Claimholders have no duty to the ABL
Claimholders in respect of the maintenance or preservation of the Term Loan
Priority Collateral, the Term Loan Debt, or otherwise.

 

(f)                Until the Payment in Full of ABL Priority Debt and the
Payment in Full of Term Loan Priority Debt, each of Term Loan Agent and ABL
Agent agrees not to assert and hereby waives, to the fullest extent permitted by
law, any right to demand, request, plead, or otherwise assert, or otherwise
claim the benefit of, any marshaling, appraisal, valuation, or other similar
right that may otherwise be available under applicable law with respect to the
other Agent’s Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

 

7.4              Obligations Unconditional. For so long as this Agreement is in
full force and effect, all rights, interests, agreements, and obligations of the
ABL Claimholders and the Term Loan Claimholders, respectively, hereunder shall
remain in full force and effect irrespective of:

 

(a)               any lack of validity or enforceability of any ABL Documents or
any Term Loan Documents;

 

(b)               except as otherwise expressly restricted in this Agreement,
any change in the time, manner, or place of payment of, or in any other terms
of, all or any of the ABL Debt or Term Loan Debt, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any ABL Document or any Term
Loan Document;

 



49



 

(c)               except as otherwise expressly restricted in this Agreement,
any exchange of any security interest in any Collateral or any other collateral,
or any amendment, waiver or other modification, whether in writing or by course
of conduct or otherwise, of all or any of the ABL Debt or Term Loan Debt or any
guarantee thereof;

 

(d)               the commencement of any Insolvency Proceeding in respect of
any Grantor; or

 

(e)               any other circumstances which otherwise might constitute a
defense available to any Grantor in respect of the ABL Debt or the Term Loan
Debt.

 

SECTION 8.  Representations and Warranties.

 

8.1              Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

 

(a)       Such party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.

 

(b)       This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

 

(c)       The execution, delivery, and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority and (ii) will not violate
any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of such
party or any order of any governmental authority or any provision of any
indenture, agreement or other instrument binding upon such party.

 

8.2              Representations and Warranties of Each Agent. ABL Agent and
Term Loan Agent each represents and warrants to the other that it has been
authorized by the ABL Claimholders or the Term Loan Claimholders, as applicable,
under the ABL Credit Agreement or the Term Loan Agreement, as applicable, to
enter into this Agreement and that each of the agreements, covenants, waivers,
and other provisions hereof is valid, binding, and enforceable against the ABL
Lenders or Term Lenders, as applicable, as fully as if they were parties hereto.

 

8.3              Survival. All representations and warranties made by one party
hereto in this Agreement shall be considered to have been relied upon by the
other party hereto and shall survive the execution and delivery of this
Agreement, regardless of any investigation made by any such other party.

 

SECTION 9.  Miscellaneous.

 

9.1              Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of any of the ABL Documents or any of the
Term Loan Documents, the provisions of this Agreement shall govern and control.

 



50



 

9.2              Effectiveness; Continuing Nature of this Agreement;
Severability. This Agreement shall become effective when executed and delivered
by the parties hereto. This is a continuing agreement of lien subordination and
the ABL Claimholders may continue, at any time and without notice to any Term
Loan Claimholder, to extend credit and other financial accommodations to or for
the benefit of any Grantor constituting ABL Debt in reliance hereof. Each Agent
hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. Any provision of this Agreement that is prohibited or
unenforceable shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Grantor shall include such Grantor as debtor and debtor-in-possession and
any receiver or trustee for such Grantor in any Insolvency Proceeding. Subject
to the terms of this Agreement that provide for reinstatement of Debt, this
Agreement shall terminate and be of no further force and effect:

 

(a)               with respect to the ABL Claimholders and the ABL Debt, on the
date of Payment in Full of ABL Priority Debt; and

 

(b)               with respect to the Term Loan Claimholders and the Term Loan
Debt, on the date of Payment in Full of the Term Loan Priority Debt.

 

9.3              Amendments; Waivers. No amendment, modification, or waiver of
any of the provisions of this Agreement shall be effective unless the same shall
be in writing signed on behalf of the ABL Agent (or its authorized agent) and
the Term Loan Agent (or its authorized agent) and each waiver, if any, shall be
a waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time.

 

9.4              Information Concerning Financial Condition of Parent and its
Subsidiaries. The ABL Claimholders, on the one hand, and the Term Loan
Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of Parent and its
Subsidiaries and all endorsers or guarantors of the ABL Debt or the Term Loan
Debt and (b) all other circumstances bearing upon the risk of nonpayment of the
ABL Debt or the Term Loan Debt. The ABL Claimholders shall have no duty to
advise the Term Loan Claimholders of information known to them regarding such
condition or any such circumstances or otherwise. The Term Loan Claimholders
shall have no duty to advise the ABL Claimholders of information known to them
regarding such condition or any such circumstances or otherwise. In the event
any of the ABL Claimholders or any of the Term Loan Claimholders, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party to this Agreement, it shall be under no
obligation:

 

(a)               to make nor shall it be deemed to have made, and the ABL
Claimholders and the Term Loan Claimholders, as the case may be, shall not be
under any obligation to make nor shall they be deemed to have made, any express
or implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness, or validity of any such information so provided;

 



51



 

(b)               to provide any additional information or to provide any such
information on any subsequent occasion;

 

(c)               to undertake any investigation; or

 

(d)               to disclose any information, which pursuant to accepted or
reasonable commercial practices, such party wishes to maintain confidential or
is otherwise required to maintain confidential.

 

9.5              Subrogation. (a) With respect to any payments or distributions
in cash, property, or other assets that any Term Loan Claimholder pays over to
ABL Agent under the terms of this Agreement, such Term Loan Claimholders shall
be subrogated to the rights of the ABL Claimholders, and (b) with respect to any
payments or distributions in cash, property, or other assets that any ABL
Claimholder pays over to Term Loan Agent under the terms of this Agreement, such
ABL Claimholders shall be subrogated to the rights of the Term Loan
Claimholders; provided, that (x) the Term Loan Claimholders shall not assert or
enforce any such rights of subrogation they may acquire as a result of any
payment hereunder until the Payment in Full of all ABL Priority Debt has
occurred, and (y) the ABL Claimholders hereby agree not to assert or enforce any
such rights of subrogation they may acquire as a result of any payment hereunder
until the Payment in Full of all Term Loan Priority Debt has occurred.

 

9.6              SUBMISSION TO JURISDICTION; WAIVERS.

 

(a)               ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT
OF OR RELATING HERETO SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN ANY FEDERAL COURT SITING IN THE BOROUGH OF
MANHATTAN. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

 

(i)                 ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND
VENUE OF SUCH COURTS;

 

(ii)              waives, to the fullest extent permitted by law, any objection
that it now has or hereafter might have to the laying of venue of any such
litigation brought in any such court referred to above and WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS;

 

(iii)            AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY registered mail, postage prepaid, or by personal
service within or without the State of New York; AND

 

(iv)             AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

 



52



 

(b)               EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER
HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.6(b) AND EXECUTED BY ABL
AGENT AND TERM LOAN AGENT), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

9.7              Notices. All notices permitted or required under this Agreement
shall be sent to Term Loan Agent and ABL Agent, as the case may be. Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served or sent by telefacsimile or United States mail or
courier service or electronic mail and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or electronic mail, or 5 Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the addresses of the parties hereto shall be
the addresses set forth in the applicable Loan Documents or as may be designated
by such party in a written notice to all of the other parties.

 

9.8              Further Assurances. ABL Agent and Term Loan Agent each agrees
to take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as ABL Agent or
Term Loan Agent may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement, all at the expense of Borrowers (to
the extent required under the ABL Credit Agreement or Term Loan Agreement, as
applicable). In furtherance of the foregoing, (a) ABL Agent agrees that, if
there is a Refinancing of the Term Loan Debt and if the agent or other
representative of the holders of the indebtedness that Refinances the Term Loan
Debt so requests, it will execute and deliver either an acknowledgement of the
joinder of such agent or representative to this Agreement or an agreement with
such agent or representative identical to this Agreement (subject to changing
names of parties, documents and addresses, as appropriate) in favor of any such
agent or representative, and (b) Term Loan Agent agrees that if there is a
Refinancing of the ABL Debt and if the agent or other representative of the
holders of the indebtedness that Refinances the ABL Debt so requests, it will
execute and deliver either an acknowledgement of the joinder of such agent or
representative to this Agreement or an agreement with such agent or
representative identical to this Agreement (subject to changing names of
parties, documents and addresses, as appropriate) in favor of any such agent or
representative.

 



53



 

9.9              APPLICABLE LAW. THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT-OF-LAWS PRINCIPLES.

 

9.10          Binding on Successors and Assigns. This Agreement shall be binding
upon ABL Agent, the ABL Claimholders, Term Loan Agent, the Term Loan
Claimholders, and their respective successors and assigns.

 

9.11          Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

9.12          Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

 

9.13          No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the ABL Claimholders and the Term Loan Claimholders. Except as provided
in the preceding sentence, in no event shall any Grantor be a third party
beneficiary of any other provision of this Agreement.

 

9.14          Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the ABL Claimholders, on the one hand, and the Term Loan
Claimholders on the other hand. Except as set forth in Section 9.13, no Grantor
or any other creditor thereof shall have any rights hereunder and no Grantor may
rely on the terms hereof. Nothing in this Agreement shall impair, as between
Grantors and the ABL Claimholders, or as between Grantors and the Term Loan
Claimholders, the obligations of Grantors to pay principal, interest, fees and
other amounts as provided in the ABL Documents and the Term Loan Documents,
respectively. Nothing in this Agreement shall create vary or modify the rights
or duties of the ABL Claimholders, inter se, under the ABL Documents or the
rights or duties of the Term Loan Claimholders, inter se, under the Term Loan
Documents.

 



54



 

9.15          Integration. This Agreement reflects the entire understanding of
the parties with respect to the subject matter hereof and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

 

9.16          Reciprocal Rights. The parties agree that the provisions of
Sections 2.3, 2.4(b), 3, 4.2, 5.1, 5.2, 5.3, 5.4, 5.6, 6.2, 6.3, 6.4, 6.5, 6.6,
6.7, 6.8, 6.9(b) and 9.5, including, as applicable, the defined terms referenced
therein (but only to the extent used therein), which govern the relationship,
and certain rights, restrictions, and agreements, between the ABL Claimholders
with respect to the ABL Debt, on the one hand, and the Term Loan Claimholders
with respect to the Term Loan Debt, on the other hand, (a) with respect to the
ABL Priority Collateral shall, from and after the Payment in Full of ABL
Priority Debt apply to and govern, mutatis mutandis, (i) until the Payment in
Full of the Term Loan Priority Debt, the relationship between the Term Loan
Claimholders as Priority Claimholders with respect to the Term Loan Priority
Debt, on the one hand, and the ABL Claimholders as Junior Claimholders with
respect to the Excess ABL Debt, on the other hand and (ii) after Payment in Full
of the Term Loan Priority Debt, the relationship between the ABL Claimholders as
Priority Claimholders with respect to the Excess ABL Debt, on the one hand, and
the Term Loan Claimholders as Junior Claimholders with respect to the Excess
Term Loan Debt, on the other hand and (b) with respect to the Term Loan Priority
Collateral shall, from and after the Payment in Full of the Term Loan Priority
Debt, apply to and govern, mutatis mutandis, (i) until the Payment in Full of
the ABL Priority Debt, the relationship between the ABL Claimholders as Priority
Claimholders with respect to the ABL Priority Debt, on the one hand, and the
Term Loan Claimholders as Junior Claimholders with respect to the Excess Term
Loan Debt, on the other hand and (ii) after Payment in Full of the ABL Priority
Debt, the relationship between the Term Loan Claimholders as Priority
Claimholders with respect to the Excess Term Loan Debt, on the one hand, and the
ABL Claimholders as Junior Claimholders with respect to the Excess ABL Debt, on
the other hand.

 

SECTION 10.  Term Claimholder Purchase Option.

 

10.1          The Term Loan Claimholders (acting in their individual capacity or
through one or more affiliates) shall have the right, but not the obligation
(each Term Loan Claimholder having a ratable right to make an offer to the
purchase, with each Term Loan Claimholder’s right to purchase being
automatically proportionately increased by the amount not purchased by another
Term Loan Claimholder), upon not less than 5 Business Days prior written notice
from (or on behalf of) such Term Loan Claimholders which, other than with
respect to Monroe Capital (it being understood and agreed that Monroe Capital
shall have the option to exercise the purchase option under this Section 10 at
any time), cannot be exercised until twelve (12) months after the date of this
Agreement unless a Triggering Event has occurred (a “Purchase Notice”) to ABL
Agent to acquire from the ABL Claimholders at any time all (but not less than
all) of the right, title, and interest of the ABL Claimholders in and to the ABL
Priority Debt and the ABL Documents. The Purchase Notice, if given, shall be
irrevocable.

 

10.2          If one or more Term Loan Claimholders elect to exercise their
right under this Section 10, then not more than 5 Business Days after the
receipt by ABL Agent of the Purchase Notice, the ABL Claimholders shall sell to
the purchasing Term Loan Claimholders and the purchasing Term Loan Claimholders
shall purchase from the ABL Claimholders, the ABL Priority Debt.

 



55



 

10.3          On the date of such purchase and sale, the purchasing Term Loan
Claimholders shall

 

(a)               pay to ABL Agent, for the benefit of the ABL Claimholders, as
the purchase price therefor, the full amount of all the ABL Priority Debt then
outstanding and unpaid, other than (i) indemnification obligations for which no
claim or demand for payment has been made at such time, and (ii) ABL Priority
Debt cash collateralized in accordance with clause (b) below,

 

(b)               furnish cash collateral to ABL Agent in such amounts as ABL
Agent determines is reasonably necessary to secure ABL Agent and the ABL
Claimholders in respect of (A) any issued and outstanding Letters of Credit (but
not in any event in an amount greater than 103% of the aggregate undrawn amount
of such Letters of Credit) (such cash collateral to be applied to the
reimbursement of any drawing under a Letter of Credit as and when such drawing
is paid and, if a Letter of Credit expires undrawn, the cash collateral held by
ABL Agent in respect of such Letter of Credit shall be remitted to the Term Loan
Agent for the benefit of the purchasing Term Loan Claimholders), (B) Bank
Product Obligations (such cash collateral shall be applied to the reimbursement
of the Bank Product Obligations as and when such obligations become due and
payable and, at such time as all of the Bank Product Obligations are paid in
full, the remaining cash collateral held by ABL Agent in respect of Bank Product
Obligations shall be remitted to the Term Loan Agent for the benefit of the
purchasing Term Loan Claimholders) and terminate and pay all obligations
associated with an Derivatives Obligations (as defined in the ABL Credit
Agreement), and (C) any asserted or threatened (in writing) claims, demands,
actions, suits, proceedings, investigations, liabilities, fines, costs,
penalties, or damages that are the subject of the indemnification provisions of
the ABL Credit Agreement (such cash collateral shall be applied to the
reimbursement of such obligations as and when they become due and payable and,
at such time as all of such obligations are paid in full, the remaining cash
collateral held by ABL Agent in respect of indemnification obligations shall be
remitted to the Term Loan Agent for the benefit of the purchasing Term Loan
Claimholders), and

 

(c)               to the extent not paid by the Grantors, pay to ABL Agent and
the other ABL Claimholders the amount of all expenses to the extent earned or
due and payable in accordance with the terms of ABL Documents against
presentation of a documented invoice in reasonable detail (including, to the
extent earned or due and payable in accordance with the terms of the ABL
Documents, the reimbursement of attorneys’ fees, financial examination expenses,
and appraisal fees, but excluding, solely for purposes of this Section 10.3(c),
any amount in respect of indemnification or reimbursement rights under any ABL
Documents not yet due and payable); provided that if all or any portion of the
amount paid to ABL Agent and the other ABL Claimholders in respect of any such
indemnification or reimbursement right under any ABL Documents exceeds the
amount in fact required to be paid to ABL Agent and/or the other ABL
Claimholders in respect of any such indemnification or reimbursement right under
any ABL Documents, whether pursuant to a Final Order, a final settlement
agreement or otherwise, ABL Agent and the other ABL Claimholders shall pay to
Term Loan Agent (whether for its own account and/or the account of other Term
Loan Claimholders, as determined by Term Loan Agent) an amount equal to such
excess).

 



56



 

10.4          Such purchase price and cash collateral shall be remitted by wire
transfer of federal funds to such bank account of ABL Agent as ABL Agent may
designate in writing to Term Loan Agent for such purpose. Interest shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the purchasing Term Loan Claimholders to
the bank account designated by ABL Agent are received in such bank account prior
to 2:00 p.m., New York, New York time, and interest shall be calculated to and
including such Business Day if the amounts so paid by the purchasing Term Loan
Claimholders to the bank account designated by ABL Agent are received in such
bank account later than 2:00 p.m., New York, New York time.

 

10.5          Such purchase shall be effected by the execution and delivery of
an assignment and acceptance agreement substantially in the form attached hereto
as Exhibit B.

 

10.6          In the event that any one or more of the Term Loan Claimholders
exercises and consummates the purchase option set forth in this Section 10, (i)
ABL Agent shall have the right, but not the obligation, to immediately resign
under the ABL Credit Agreement, and (ii) the purchasing Term Loan Claimholders
shall have the right, but not the obligation, to require ABL Agent to
immediately resign under the ABL Credit Agreement. If ABL Agent shall resign
under this Section 10.6, to the extent permitted by applicable law, upon the
written request of Term Loan Agent (with all costs and expenses in connection
therewith to be for the account of Term Loan Agent and to be paid by Grantors)
ABL Agent shall, without recourse or warranty, take commercially reasonable
steps to transfer the possession of the Collateral, if any, then in its
possession to Term Loan Agent.

 

10.7          In the event that any one or more of the Term Loan Claimholders
exercises and consummates the purchase option set forth in this Section 10, (i)
the ABL Claimholders shall retain their indemnification and reimbursement rights
under the ABL Credit Agreement for actions or other matters arising on or prior
to the date of such purchase, and (ii) and in the event that, at the time of
such purchase, there exists Excess ABL Debt, the consummation of such purchase
option shall not, at the option of the Term Loan Claimholders, include (nor
shall the purchase price be calculated with respect to) such Excess ABL Debt
(clauses (i) and (ii), the “ABL Retained Interest”).

 

10.8          In the event that an ABL Retained Interest exists, each ABL
Claimholder shall, at the request of the purchasing Term Loan Claimholders,
execute an amendment to the ABL Credit Agreement acknowledging that such ABL
Retained Interest consisting of Excess ABL Debt is a last-out tranche, payable
after Payment in Full of all ABL Priority Debt and payment in full of all of the
Term Loan Debt. Interest with respect to such ABL Retained Interest consisting
of Excess ABL Debt shall continue to accrue and be payable in accordance with
the terms of the ABL Documents, the ABL Retained Interest shall continue to be
secured by the Collateral, and the ABL Retained Interest shall be paid (or cash
collateralized, as applicable) in accordance with the terms of the ABL Credit
Agreement and this Agreement. Each ABL Claimholder shall continue to have all
rights and remedies of a lender under the ABL Credit Agreement and the other ABL
Documents; provided, that no ABL Claimholder shall have any right to vote on or
otherwise consent to any amendment, waiver, departure from, or other
modification of any provision of any ABL Document except that the consent of ABL
Agent shall be required for (i) those matters that require the agreement of all
lenders under the ABL Credit Agreement to reduce interest or principal and (ii)
matters in contravention of the provisions and priorities set forth in this
Agreement with respect to the ABL Retained Interest.

 



57



 

10.9        Notwithstanding anything set forth herein to the contrary, with
respect to any cash management administered by ABL Agent, in the event that the
Purchase Option is exercised by any Term Loan Claimholder (other than Monroe
Capital), the parties agree that ABL Agent shall be permitted, if it elects in
its sole discretion, to continue to provide cash management and Bank Products to
the Loan Parties during a 90 day transition period while such cash management is
transitioned to another financial institution. With respect to any deposit
account control agreements, the ABL Agent agrees to deliver a “Notice of
Termination” (or similar notice) to the depositary bank at which such deposit
account is maintained indicating that such deposit account control agreement is
terminated with respect to the ABL Agent except with respect to the ABL Retained
Interest and Term Loan Agent is the controlling agent or similar term for
purposes of the deposit account control agreement. All Bank Products offered by
ABL Agent during such transition period shall be subject to customary bank
product agreements and customary Liens encumbering deposits or other funds
maintained with ABL Agent (including the right of set off) and which are within
the general parameters customary in the banking industry.

 



58



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  BBVA USA,   as ABL Agent         By: /s/ Jason Nichols   Name:   Jason Nichols
  Its Authorized Signatory        

MONROE CAPITAL MANAGEMENT

ADVISORS, LLC,

  as Term Loan Agent         By: /s/ Alex Parmacek   Name: Alex Parmacek  
Title: Vice President

 

Signature Page to Intercreditor Agreement







 

  ACKNOWLEDGED AND ACCEPTED BY:      

QUEST RESOURCE HOLDING

CORPORATION

        By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title: Chief
Financial Officer        

QUEST RESOURCE MANAGEMENT

GROUP, LLC

        By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title: Chief
Financial Officer         QUEST SUSTAINABILITY SERVICES, INC.         By: /s/
Laurie L. Latham   Name: Laurie L. Latham   Title: Chief Financial Officer      
 

LANDFILL DIVERSION INNOVATIONS,

L.L.C.

        By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title: Chief
Financial Officer         YOUCHANGE, INC.         By: /s/ Laurie L. Latham  
Name: Laurie L. Latham   Title: Chief Financial Officer

 

Signature Page to Intercreditor Agreement







 

  QUEST VERTIGENT CORPORATION         By: /s/ Laurie L. Latham   Name: Laurie L.
Latham   Title: Chief Financial Officer         QUEST VERTIGENT ONE, LLC        
By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title: Chief Financial
Officer         GLOBAL ALERTS, LLC         By: /s/ Laurie L. Latham   Name:
Laurie L. Latham   Title: Chief Financial Officer

 

Signature Page to Intercreditor Agreement







 

ACKNOWLEDGMENT AND AGREEMENT

 

Parent and each of its undersigned Subsidiaries each hereby acknowledges that is
has received a copy of the Intercreditor Agreement to which this Acknowledgement
is attached (as in effect on the date hereof, the “Initial Intercreditor
Agreement”) and agrees to recognize all rights granted by the Initial
Intercreditor Agreement to the ABL Claimholders and the Term Loan Claimholders,
waives the provisions of Section 9-615(a) of the UCC in connection with the
application of Proceeds of Collateral in accordance with the provisions of the
Initial Intercreditor Agreement, agrees that it will not do any act in violation
of any express restriction or prohibition in the Initial Intercreditor
Agreement. Parent and each of its undersigned Subsidiaries each further
acknowledge and agree that they are not an intended beneficiary or third party
beneficiary under the Initial Intercreditor Agreement, as amended, restated,
supplemented, or otherwise modified hereafter. Notwithstanding the foregoing,
this Acknowledgment shall not apply to any amendment or modification of the
Initial Intercreditor Agreement that (x) amends or modifies any of the covenants
or obligations of any Grantor contained in the Initial Intercreditor Agreement
in a manner adverse to such Grantor or (y) imposes additional covenants or
contractual obligations on any Grantor. It is hereby agreed and understood that,
by this Acknowledgement, Parent and each of Parent’s Subsidiaries is only bound
by the Initial Intercreditor Agreement, and shall not be bound by any
amendments, supplements or waivers thereto unless such Person has consented in
writing to any such amendments, supplements or waivers.

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:

 

  QUEST RESOURCE HOLDING CORPORATION         By: /s/ Laurie L. Latham   Name:
Laurie L. Latham   Title: Senior Vice President, Chief Financial Officer,
Secretary, and Treasurer         QUEST RESOURCE MANAGEMENT GROUP, LLC        
By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title: Chief Financial
Officer, Secretary and Treasurer

 

Acknowledgment Page to Intercreditor Agreement







 

  LANDFILL DIVERSION INNOVATIONS, L.L.C.         By: /s/ Laurie L. Latham  
Name: Laurie L. Latham   Title: Chief Financial Officer, Secretary, and
Treasurer         QUEST SUSTAINABILITY SERVICES, INC.         By: /s/ Laurie L.
Latham   Name: Laurie L. Latham   Title: Chief Financial Officer, Secretary, and
Treasurer         YOUCHANGE, INC.         By: /s/ Laurie L. Latham   Name:
Laurie L. Latham   Title: Chief Financial Officer, Secretary, and Treasurer    
    QUEST VERTIGENT CORPORATION         By: /s/ Laurie L. Latham   Name: Laurie
L. Latham   Title: Chief Financial Officer, Secretary, and Treasurer        
QUEST VERTIGENT ONE, LLC         By: /s/ Laurie L. Latham   Name: Laurie L.
Latham   Title: Chief Financial Officer, Secretary, and Treasurer         GLOBAL
ALERTS, LLC         By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title:
Chief Financial Officer, Secretary, and Treasurer

 

Acknowledgment Page to Intercreditor Agreement